 284DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAccurateDieCastingCompanyandLocal 491,United Automobile,Aerospace and AgriculturalImplementWorkers of AmericaCase 3-CA-12472January 12, 1989DECISION AND ORDERBY MEMBERS JOHANSEN, CRACRAFT, ANDHIGGINSOn May 30, 1985, Administrative Law JudgeHarold B Lawrence issued the attached decisionOn June 24, 1986, the Board, on motion of theGeneral Counsel, reopened the record and remanded the case to the judge for receipt of further evi-dence and reconsideration I On January 5, 1987,the judge issued the attached supplemental deciSionThereafter, the Respondent filed exceptionsand a supporting brief, and the General Counselfiled exceptions and a supporting brief, and an answering briefThe National Labor Relations Board has delegated its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions and to adopt the recommended Orderof the supplemental decision as modified 3We agree with the judge that the Respondentunlawfully failed and refused to furnish to theUnion financial records, unilaterally changed termsand conditions of employment without a valid impasse in negotiations failed to recall strikers ontheir application and threatened to replace perma-nently employees found to be unfair labor practicestrikersWe however, clarify the judge's recommended Order in several respectsThe General Counsel excepts to the failure ofthe judge to order that the Respondent makewhole the unfair labor practice strikers from thedates of their unconditional offers to return towork, rather than, as ordered by the judge, commencing the fifth day after the offersWe findmerit in the General Counsel's exceptions and shallmodify the Order and notice 4iNot included in bound volumes2The Respondent has excepted to some of the judge s credibility findrags The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings3We do not adopt the judge s inclusion of a visitatortal clause in hisrecommended Order which we find unnecessary hereCherokee MarineTerminal287 NLRB 1080 (1988)4 SeeCanterbury Villa273 NLRB 1196 (1984)Additionally, the General Counsel excepts to thefailure of the judge to order the Respondent to dismiss strike replacements as necessary to effectuatethe unfair labor practice strikers' reinstatement, andto provide for their reinstatement to a position substantially equivalent in the event the prestrike positions no longer existWe find merit in the GeneralCounsel's exception and shall modify the OrderFinally, the General Counsel excepts to the fail-ure of the judge to order the Respondent, as partof the remedy for its unilateral change of terms andconditions of employment, to restore the status quoante and to make whole its employees for wagesand benefits lost as a resultWe find merit in theGeneral Counsel's exception and will modify theOrder 5THE REMEDYHaving found that the Respondent, AccurateDie Casting Company, has engaged in certainunfair labor practices, we shall order it to ceaseand desist and to take certain affirmative action designed to effectuate the policies of the ActHaving also found that the striking employeeswere unfair labor practice strikers, we shall orderthe Respondent to reinstate, or offer immediate andfull reinstatement to all of the striking employees totheir prestrike positions or, if those jobs no longerexist, to substantially equivalent positions withoutprejudice to their seniority or any other rights orprivileges previously enjoyed, dismissing, if necessary,any strike replacementsThe Respondentshall also be required to make whole all employeesfor any loss of earnings and benefits they may havesuffered as a result of the unlawful changes anddiscrimination practiced against themKraft Plumb-ing,252 NLRB 891 (1980) Backpay is to be computed as prescribed inOgle Protection Service,183NLRB 682 (1970), and F WWoolworth Co,90NLRB 289 (1950), respectively with interest as setforth inNew Horizons for the Retarded 6ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and set forth in full below andorders that the Respondent, Accurate Die CastingCompany, Fayetteville,New York, its officers,5 The judge concluded inter aha that the Respondent violated Sec8(d) of the Act We note that Sec 8(d) defines the obligation to bargaincollectively it is not itself an unfair labor practice section of the Act6 283 NLRB 1173 (1987) Interest on and after January 1 1987 shall becomputed at the short term Federal rate for the underpayment of taxesas set out in the 1986 amendmentto 26 US C § 6621Interest onamounts accrued prior to January 1 1987 (the effective date of the 1986amendment to 26 US C § 6621) shall be computed in accordance withFlorida Steel Corp231 NLRB 651 (1977)292 NLRB No 39 ACCURATE DIE CASTING COagents, successors, and assigns, shall take the actionset forth in the Order as modified1Cease and desist from(a)Failing and refusing to furnish to the Union,on request, financial records showing the operationsand complete financial condition of theCompany(b)Unilaterally implementing terms and condi-tions of employment at variance with those con-tained in its contract with Local 491, United Auto-mobile,Aerospace and Agricultural ImplementWorkers of America, which expired June 15, 1984(c)Threatening to replace permanently, or replacingpermanently, employeeswho went onstrike on June 15, 1984(d) Refusing to bargain in good faith with Local491,United Automobile, Aerospace and Agricultural Implement Workers of America, as the exclusive representative of its employees in the follow-ing appropriate unitAll production and maintenance employees atthe Fayetteville, New York facility, excludinglaboratory employees, draftsmen, office andclericalemployees,professionalemployees,guards,watchmen and supervisors as definedin the Act(e) In any like or related manner interferingwith, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7of the Act2Take the following affirmative action necessary to effectuate the policies of the Act(a)Restore all terms and conditions of employ-ment to the status quo as it existed before the unlawful unilateral changes were made, to the extentsuch changes were detrimental to the employees(b)Make whole any employees who may havebeen detrimentally affected by the changes in termsand conditions of employment, with interest on anymonetary losses the employees may have suffered,in the manner set forth in the remedy section of thedecision(c)Offer the unfair labor practice strikers whomade unconditional applications to return to work,immediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantially equivalent positions, without prejudice to theirseniority or any other rights or privileges previously enjoyed, dismissing, if necessary, persons hiredafter June 15, 1984, and make them whole for anyloss of earnings and other benefits suffered as aresult of the discrimination against them, in themanner set forth in the remedy section of the deci-sion(d)Remove from its files any references to theunlawful reasons for its failure to recall, and notify285the striking employees in writing that this has beendone and that the reasons for the failure to recallwill not be used against them in any way(e)On request, bargain in good faith with theUnion as the exclusive representative of the em-ployees in the appropriate unit with regard to ratesof pay, hours of employment, and other terms andconditions of employment, and embody in a signedagreement any understanding reached(f)Preserve and, on request, make available tothe Board or its agents for examination and copying,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(g)Furnish the Union, on request and within areasonable time, financial records showing the op-erations and complete financial condition of theCompany(h) Post at its facility at Fayetteville, New York,copies of the attached notice marked "Appendix "7Copies of the notice, on forms provided by the Re-gional Director for Region 3, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices to employees are customarily posted Reasonable steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material(i)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply' If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationatLaborRelations Board shallreadPostedPursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees theserightsTo organizeTo form, join,or assistany union 286DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTo bargain collectively through representatives of their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT fail and refuse to furnish to theUnion,on request,financial records showing theoperations and complete condition of the Compa-nyWE WILL NOT unilaterally implement terms andconditions of employment at variance with thosecontained in our contract with Local 491, UnitedAutomobile,Aerospace and Agricultural Implement Workers of America,which expired June 15,1984WE WILL NOT threaten to replace permanently,or replace permanently,employees who went outon strike June 15, 1984WE WILL NOT refuse to bargain in good faithwith Local 491, United Automobile,Aerospaceand Agricultural Implement Workers of America,as the exclusive representative of our employees inthe following appropriate unitAll production and maintenance employees atour Fayetteville, New York facility,excludinglaboratory employees,draftsmen,officeandclericalemployees,professionalemployees,guards,watchmen and supervisors as definedin the ActWE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL restore all terms and conditions of em-ployment to the status quo as it existed before theunlawful unilateral changeswere made, to theextent such changes were detrimental to the em-ployeesWE WILL make whole any employees who mayhave been detrimentally affected by the changes interms and conditions of employment,with intereston any monetary losses the employees may havesufferedWE WILL offer the unfair labor practice strikers,who made unconditional applications to return towork,immediate and full reinstatement to theirformer jobs or, if thosejobs no longer exist, to sub-stantially equivalent positions,without prejudice totheir seniority or any other rights or privileges previously enjoyed dismissing,ifnecessary,personshired after June 15,1984, and make them whole forany loss of earnings and other benefits suffered as aresult of the discrimination against them,plus interestWE WILL remove from our files any referencesto the unlawful reasons for our failure to recall,and notify the striking employees in the writingthat this has been done and that the reasons for thefailure to recall will not be used against them inany wayWE WILL,on request,bargain in good faith withtheUnion as the exclusive representative of theemployees in the above-described appropriate unitwith regard to rates of pay,hours of employment,and other terms and conditions of employment, andembody in a signed agreement any understandingreachedWE WILL furnish the Union, on request andwithin a reasonable time,financial records showingthe operations and complete financial condition ofthe CompanyACCURATE DIE CASTING COMPANYThomas J SheridanandRobert A Ellison Esqs,for theGeneral CounselWilliamL Bergan EsqandJohnGaalEsq (BondSchoeneck & King),of SyracuseNew York for theRespondentThomas J Giblin Esq,of Cranford,New Jersey,for theCharging PartyDECISIONSTATEMENT OF THE CASEHAROLD B LAWRENCE, Administrative Law JudgeThis case was heard before me in Syracuse New York,on 21 and 22 March 1985 and in Fayetteville NewYork on 1 2 and 3 April 1985 The complaint andnotice of hearing issued on 8 December 1984 are basedon a charge filed on 13 November 1984 by Local 491,United Automobile Aerospace and Agricultural Implement Workers of America(the Union)and served on Respondent by certified mail on 14 November 1984 Thecomplaint was amended on 13 March 1985It is contended that the Respondent Accurate DieCasting Company violated Section 8(a)(1), (3) and (5)and Section 8(d) of the National Labor Relations Act(theAct) by failing and refusing to bargain collectivelyand in good faith by discriminatory actions against certarn employees and by making threats The case rests onthe following specific allegations that Respondent refused to furnish the Union with its financial records depriving it of information necessary and relevant to theUnion s function as bargaining representative that because of the Respondents conduct the employees wentout on strike on 15 June, the strike therefore being categorized as an unfair labor practices strike that Respondent has failed to recall striking employees within 5 daysafter they unconditionally offered to return to work andhas threatened to permanently replace striking employees that on or about 15 June Respondent implementedthe terms proposed to the Union during the course of ne ACCURATE DIE CASTING COgotiations for a new contract in place of terms containedin the contract that had expired though no impasse hadbeen reachedThe Respondents answer denies all allegations ofwrongdoing and alleges that strikers unconditionally offering to return to work have been offered that opportunity as soon as suitable positions became available, in accordance with Respondents obligations, and that Respondent implemented terms and conditions of employment consistent with its last offer after reaching impasseand following good faith bargaining Four affirmative defenses are allegedThat Respondent bargained in goodfaith and in accordance with its legal obligations that theUnion never requested and is not entitled to financialrecords that the strike was neither caused nor prolongedby the alleged failure of Respondent to provide financialinformation to the Union, and that the complaint isbarred by the equitable doctrine of laches There is noevidence that supports a finding that either the GeneralCounsel or the Charging Party is guilty of laches Thecharge was served and filed within the time permitted bylaw It is unclear in what respect there has been any inequitable delay I have however, at an appropriate pointit this decision noted Respondents contention, in itspostheanng brief, that November is a late time to beginasserting that a strike begun in June is an unfair laborpractice strikeThe parties were afforded full opportunity to be heard,to call, examine and cross examine witnesses, and to introduce relevant evidence Posthearing briefs have beenfiled on behalf of the General Counsel and on behalf ofthe RespondentOn the entire record I including my observation of thedemeanor of the witnesses and after consideration of thebriefs filed by the General Counsel and the Respondent,Imake the followingFINDINGS OF FACTIJURISDICTIONThere is no issue concerning jurisdiction the Respondent s answer having admitted the allegations pertainingtheretoAccordingly, I find that the Respondent is andhas been at all material times an employer engaged incommerce within the meaning of Section 2(2) (6) and(7) of the Act and that the Union is and has been at allmaterial times a labor organization within the meaning ofSection 2(5) of the ActIITHE ALLEGED UNFAIR LABOR PRACTICESA A General History of theNegotiationsThe Respondent,whose corporateofficesare in ClevelandOhio operates four plants,of which the plant inFayetteville,New York,is the largest It is in the bussness of manufacturing metal die casting The Union represents the production and maintenance employees at theFayetteville plant and has been recognized as their representative by the Respondent and its predecessor forIOn havingreadand filed Respondents unopposed motion to correctthe transcnpt the motion is granted287many years (The Respondent so admitted for the periodonly back to 1976, when present ownership took overmanagement) The most recent collective bargainingagreement was effective for the period from 15 June1981 to 15 June 1984In January 1983 John McGarigal president of RespondentCharles Rambaldo, vice president for humanresources and HWayne Panciera personnel managerconferred in Cleveland with George Slyman, chairmanof the board The meeting was held against the background of their failure to bid successfully on several contracts and the impending loss of several in house accounts It was decided to improve the Company s competitive position by eliminating an existing discrepancybetween its wage package at Fayetteville and the wagepackage prevalent among its major competitors in theeastern section of the United States Respondents wagepackage exceeded that of its largest creditors by as muchas $4 02 per hour Inasmuch as the collective bargainingagreement still had a year to run, a request was made totheUnion to negotiate regarding modification of theagreement for its remaining term by deferring a scheduled pay increase It was managements stated positionthat the elimination of this difference was needed toenable the Respondent to compete more effectivelyagainst these other companies Three negotiating sessionstook place in May and June 1983, but no agreement onmodification was reachedIn the course of these negotiations, Anthony Spoto,the chief union negotiator, who is a representative of theInternationalUAW, advised the Respondents negotiators (McGarigal and Rambaldo) that if the Company wasin financial difficulty the Union should be given accessto the Company s books so that they could be audited byUAW auditors and the financial hardship verified TheRespondents chief negotiator,Rambaldo refused tomake the books available declaring that the Respondentwas not pleading poverty but was requesting modification of the contract to improve the Company s competitive position in the market The Union declined to enterinto any modification of the contract and Respondentdropped the matter until the time arrived for the negotiation of a new contractNegotiations on the new contract began on 3 May1984 and went through 13 sessions before the employeeswent out on strike on 15 June Thereafter there were sixfurther sessions three of which involved conference witha New York State mediator without direct contact between the two sides The last bargaining session was heldon 30 October Throughout all of these negotiations, theRespondents position regarding the wage package remained basically unchanged although there were somemoderate concessions on its part with respect to it Atthe time the strike started, 15 June, all noneconomicissues had been resolvedWith respect to the wage package the Respondent adhered tenaciously to its contention that reduction in thewage package was necessary to improve the Company'sability to compete Specific information was placed onthe table to support the Respondent's position (a) thefailure of the Respondent to bid successfully on contracts 288DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat involved almost $2 million worth of business (b) thewarnings received from two of the Company s existingaccounts that they would shift their business to othercompaniesunlessthe work could be done more cheaplyand (c) an industrywide survey published by the American Die Casting Institute (ADCI) which showed that theRespondents wage fringe benefits package was considerably more costly than the compensation packages of itscompetitors In addition, it was pointed out that the Fayetteville plant was underutilized and that the granting ofconcessions requested by Respondent would create morejobs and increase productivityThe union negotiators showed little interest in theADCIstatisticsTheyviewed the wage question as oneof suitability in the area in which the plant was locatedwithout regard to the wage structure in the rest of theindustryThe competitors were all in other sections ofthe countryHowever inspection of the Company sbooks was demanded to enable the Union to verify thatthe Company faced financial hardship that would justifythe wage reductions that it demanded Similar demandshad been made in 1983 and the Respondent,as it haddone at that time, took the position that production of itsfinancial records was unnecessary because it demandedthe wage cuts to increase productivity and competitivecapabilityamatter regarding which it had offered tomake available to the Union the facts and figures compiled by the industrywide associationThe two sides remained frozen in this position at thetime of the hearingImmediately before expiration of the contract and thecommencement of the strike, the Respondent made afinal offerwhich the Union rejected On the expirationof the contract it implemented the terms of its wagebenefit proposal in lieu of the terms contained in the expired contract It also failed to recall David Deverdorfand CliffordWoodcock, and other striking employeeswithin 5 days from the date that they made unconditionaloffers to return to work(asserting in its answer, asnoted above, that strikers unconditionally offering toreturn have been offered that opportunity subject toavailability of suitable positions)conditions of employment contained in its last contractproposal1Refusal to produce financial recordsThe parties differ sharply on the facts relating to theobligation to produce financial records the times andnumber of demands for production, and actual productionThe pertinent legal principles are quite clear The general principle is that a union is entitled to verify an employerscontentions made in the course of negotiationsto the extent it will facilitate bona fide bargaining TheSupremeCourt noted, inNLRB v Truitt Mfg Co351U S 152 153 (1956)Good faith bargaining necessarily requires thatclaims made by either bargainer should be honestclaimsThisistrue about an asserted inability topay an increase in wages If such an argument is important enough to present in the give and take ofbargaining it is important enough to require somesort of proof of its accuracyUnderTruitt,if an employer asserts financial inabilitytomeet union demands and thereby creates an issue respecting its financial condition, it must make available tothe union the books and records that will disclose its financial condition and enable the union to bargain knowledgeably See alsoGraphic Communicators Local 51 vNLRB538 F 2d 496 (2d Cir 1976),AtlantaHilton &Tower271NLRB 1600 (1984) If an employer assertsthat the granting of union demands will adversely affectits ability to compete, that also creates an issue of financial ability If the employer couples the contention respecting its ability to compete with an implication ofpresent or impending financial crisis, it is talking financial inability tomeet union demands and must makebooks and records available to the extent necessary toshow that competitive disadavantage has placed or willplace the employer in a position in which it is or willbecome unable to meet the union demands Ability tocompeteisnot insuch cases the only issue the overallfinancial condition of the employer has also been placedB The Alleged Failure to Bargain Collectively inin issueSeeHarvstone Mfg Corp272 NLRB 939 (1984)Good FaithStanley Building Specialties Co166 NLRB 984 (1967)enfd 401 F 2d 434 (D C Cir 1986) cert denied 395Negotiating sessionswere held in 1983 on 12 and 26US 946 (1969)Hiney Printing Co262NLRB 157May and 6 Juneand in 1984on 3, 9 10 21 22 30 and(1982) enfd 733 F 2d 1170 (6th Cir 1984)31May, 6-7, 8 12-13, 14 and 20 June 3 and 20 July 6August 7 September, and 30 October By the time thecontract expiration date was reached all contract termsof a noneconomic nature had been agreed on Negotiations were stalled on the Company s demand for concessions by way of reduction in the wage packageNotwithstanding the Respondents rigid adherence toitsdemand for wage reduction there is no contentionthat it engaged in surface bargainingThe case againsttheRespondent for failing and refusing to bargain ingood faith is based on the allegations that since 7 June1984 the Respondent has refused to furnish the Unionwith requested financial records and that on expiration ofthe contract the Respondent substituted the terms andIf the employer does not assert financial inability tomeet union demands, or denies it altogether and bases itsbargaining position exclusively on its desire to competemore effectively with other business concerns in its industry, then the union s right to obtain verification by inspection of the employers books and records is accordingly restricted and the employer need produce ondemand only such data as may be needed to verify itscontention that union demands reduce its ability to compete It need not open its books and records to a generalauditThus though the contention by an employer thatthere exists a need to remain competitive or to improvecompetitive capability has been equated with pleading inability tomeet union demands even if the employer ACCURATEDIE CASTING COdenies that he is pleadingpoverty,the information required to be furnished is differentHarvstoneMfg Corp,supra,Hiney Printing Co,supra InInternationalTelephone& Telegraph Co159 NLRB 1757 (1966),enfd inpertinent part 382 F 2d366 (3d Cir1967), cert denied389 U S 1039(1968) the Board sustained the administrative law judge s finding that Section8(a)(5) of the Acthad been violated The administrative law judge had formulated the rule in the following language in his decision(159 NLRB at 1790)While, in the former case the union would be entitied to an order requiring the disclosure of all booksand records relating to the respondents financialstatus in the latter case it would seem that the appropriate remedy would be to compel disclosure ofonly such data as the employer relied on in assertmg that his competitive position had been so impaired by his generosity to his employees that hehad lost out on bidding for contractsEmpire TerminalWarehouseCo151NLRB 1359(1965), enfd 355 F 2d 842 (D C Cir 1966), is theperfectexample of a situation calling for minimal production ofdata by an employer in the course of negotiations by hmiting it towhat was needed for the purpose of resolvingquestions posed by the actual issues that were raised inthe negotiationsThe employer asserted that it had a lucrative business It refused to meet the union s wage demands solely on the ground of asserted competitive disadvantage It was held to have satisfied its duty of disclosure by providing proof of its competitive disadvantage in the form of a wage survey The union was deniedaccess to its financial recordsThe administrative law judge noted that the unioneither intentionally or unintentionallymisinterpretedthe nature of the employers position on the wage issue,ignored the disclaimer of inability to pay, and insisted onproduction of records to establish the company s abilitytomeet wage demands There was testimony that theemployer was losing customers and it was said duringthe negotiations that things are getting toughThisstatement was held to be related not to inability to paybut to disadvantage suffered by the employer by reasonof the disparity in wage rates which would be aggravated by a wage increase It is important to note the considerations that produced this finding The administrativelaw judge found that the employer never raised the issueof economic inability to pay itneither directlynor indirectlysuggested the possibility of going out of business if it gave a wage increase and itexpressly disclaimedfinancial inability,and the wage survey was not offered to support anyclaimof inability `to exist[151NLRB at 13711372 ] [Emphasis added ]In affirming the conclusion of the administrative lawjudge, the Board commentedAs the trial examiner found the recordclearlyshows thatat no timeduring negotiations did theRespondent claim that it was unable to meet the289Union s increased wage demands Indeed, the Respondentagreed that it had a lucrative business,andpointed out that it was not pleading poverty or inability to pay The Respondent sonly positionon thewage issue was that it was placed at competitivedisadvantage,and was therefore unable to get morebusiness because it was paying substantially more inwages than its competitors It presented proof ofthisThe Union not only had independent knowledgeof the accuracy of Respondent's position, but it alsoignored the presented proofUnder these circumstanceswe find that the Respondent did not violatethe Act by refusing to produce the financial recordsrequestedby the Union (151 NLRB at 1360) [Emphases added ]The first question to be asked, therefore, is whetherthe Respondent,in the courseof thenegotiationswiththe Union, raised the issue of its economic capability topay wages at either the existing level or at any increasedlevelwhich might be demandedby theunion negotiators If it did the other lines of inquiry are as followsDid the Union demand the right to inspect books andrecords? On the basis of the Employers bargaining posetion,what books and records was the Union entitled toexamine? Did the Respondent produce or make availablethe requested books, records, and data that the Unionwas entitled to see?aThe issue of financial capabilityThe Respondent contends that throughout the courseof its dealings with the Union it repeatedly stated that itwas not pleadingpovertyand based its position regarding wages solely on its desire, clearly stated, to maintainand improve its competitive position in the industryMcGarigalRambaldo and Panciera all testified thatthroughout the negotiations the Respondents negotiatorsbased their demand for concessions squarely on theirstated objective of improving the competitive position ofthe Company by bringing the compensation package attheFayetteville facility into linewith the pay scalesprevalent among the competition The Union was advised that was the objective was informed that it wasformulated in response to the loss of existing accountsand the failure to bid successfully for certain new business and was shown a heap of statistics which demonstrated the discrepancy in the compensation package between Respondent and the competitors to whom it waslosing businessThe compensation package at Fayettevillewas even out of line with wages in Respondent sother plantsThe counsel for the General Counsel argue that thestated positionof theRespondent during the negotiationswas a mechanical reiteration of a formula the bare assertionof whichis inadequate to excuse Respondents refusal to produce records made necessary by other statements of Respondents negotiators and other circumstances which had the effect of placing in issue Respondent s financial ability to meet union demandsThe General Counsel contends that the Respondentcited the failure of the Company to bid successfully in 290DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDcertain instances and its loss of two customers to demonstrate that concessions were needed to reverse a downward trend which could ultimately prove disastrous Thecounsel for the General Counsel collated a number ofstatements allegedly made by the Respondents negotiatorswhich are supposed to show that their mood wasone of desperation In these statements, the Respondent sinsistenceon wage concessions was always couched interms of "heed 'BecauseRespondents own argumentthat the plain meaning of the language employed by it inthe negotiations should be honored and that it reflects itsbargainingposition (We are not pleading poverty ), thereferences toneedcannot be overlooked and theirmeaning mustbe evaluatedThe statements collected together by the GeneralCounsel are as followsHad to be more competitivewe have to control all costs we have to restoreFayetteville to a competitive posturesomething has to be done there is nothing therethe end result has to be a reductionsteps must be taken to correct the situationwe must address ourselves to negotiating a contract thatWill restore Fayettevill's [sic] competitive poseLionthings have to be changed to retain our competttve position(company offerwas)what we thought wasneeded to place our plant in a more competitivepostureAn assertion of general financial inability to pay wageincreases cannot reasonably be read into these statementsOn their face, even taken out of context theyappear to relate solely to wage disparity as the pertinentcompetitive factor in context it is plain that they all do(Counsel for the General Counsel and for the Respondent debated the meaning of the statementThere isnothing thereIfind it referred to Respondents offernot as the General Counsel contended, to the resourcesfrom which any wage increase might have been paid )The General Counsel also pointed to a number of remarks made by Respondents negotiators as statementsthat expressly raised the Respondents general financialconditionas an issuein the negotiations with the UnionTestimony was adduced that statements were made bythem to the effect that the Company lost several accounts representing a total of $700 000 worth of businessthat the Company had lost out on bids totaling $1 9 million in value, that the Company had a monthly breakevenpoint of $1 million, that General Motors an important customer had mandated a 2 percent cut in itsprices and that the Company had had losses in the preceding 2 years amounting to $900 000TheRespondent'switnessesemphaticallydeniedmaking any statements to the effect that the Companyhad sustained any operating loss and furnished plausibleexplanations for the other statements which lent them adifferent interpretation than that suggested by the GeneralCounsel They contended that the references to dollaramountslost 'referred to the amount of businessvolume lost, either with the departure of customers orthe failure to enter successful bids on contracts, and didnot at all refer to an overall operational loss in any particular fiscal periodThey thus plausibly established anambiguity in the statement (I find similar ambiguity in areference cited by the General Counsel to an entry inRespondents memoranda,Co losses last FYThisnormally would mean, to me at least an operational lossin a fiscal year, but an entry of that nature in memorandaof a contract bargaining session could have the meaningcontended for it by Respondent when taken in the context of the discussion that was going on, including theexpress disclaimer of povertyConsequently I creditRambaldo s explanation that it was a reference to theloss of the work formerly received from two customersShop Smith and National Lock which occurred in thefiscal year immediately preceding the 1984 negotiations )Because the remarks are ambiguous, the burden is onthe General Counsel to show, by a preponderance of theevidence, that they should be interpreted in the fashionfor which he contends At worst, I read them as an mdication of declining profits An attempt to protect declinmg profit into an ultimate operating loss is made extremely difficult in this case by the additional testimonyof Respondents witnesses to the effect that the Respondent was not only losing customers, but gaining customersas well that there had been successful bids for new workfrom new customers, that more work was expected fromFischer Auto Body Division of General Motors whichcould mean between 100 and 200 additional jobs in theFayetteville plant that there were plans for expansion ofthe work force and increased utilization of the facilitiesof the Fayetteville plant and that all of this was madeknown to the Union Finally they repeatedly told theUnion in plain English that the objective in cutting thewage benefit package was to enable the Company to bidmore competitively for new work and thus increase company growthThe statements relied on by the General Counsel referred to above, are ambiguous and there is no evidencein the record that establishes that they mean anythingother than what the Respondents witnesses testified theymeantEven if the Respondents negotiating position insofaras it pointed to lost contracts and unsuccessful bids as examples of the merits of improving its competitive posetionwas susceptible of interpretation as a plea for wagereduction to avoid ultimate disaster and thus continue inbusiness the fact remains that such an interpretation isnot the only one that can be made and arguments arenot evidenceThe General Counsel must prove by apreponderance of the evidence that his interpretation isthe correct one and that Respondent made an issue inthe negotiations, of its financial ability to meet the uniondemands Almost all the statements attributed to the Respondent s negotiators have been interpreted by the GeneralCounsel to refer to financial capability and havewith equal ease been explained away by Respondent switnesses as referring to something altogether differentIf anything, the Respondent has had the better of the argument in every instance, for the General Counsels wit ACCURATEDIE CASTING COnesseshave had to contort the natural meaning of thestatementstomake them fit the General Counsels caseCounsel for the General Counsel have expressly arguedthatthe repeatedassertionof the need to obtain wageand benefit reductions in order to be able to compete isclearly and specificallyan expressionof financial inability to pay the increases and/or freezes sought by theUnionThe compilation of expressions by the Respondent snegotiators does not, however, show that at allThis is argumentative interpretation, not proof Theyread the remarks as though the words in order to beable to competewere not invested with anymeaning,while the Respondent would put a period after the wordcompeteThe General Counsel submits that the repeated assertion of the need to obtain wage reductions isan expression of financial inability to pay the increases ofthe need to compete in order to stay in business The Respondentassertsthat the repeatedassertionof the needto obtain wage reductionsis an expressionof somethingthat is needed in order to be able to compete more effectively-periodMerely dwelling on the terminology, however, without consideration of the whole picturemissesthe pointwhich is whether in the ambience of the discussions thattook place, the issue of Respondents financial ability topay the current or increasedwageswas raised by RespondentWhen all the evidence is considered and dueconsideration is taken of all the eventsand statementswhich together make up the history of the bargainingsessionsthat took place from May through October 1984,including consideration of thesessionsthat took place in1983, I am left with the same impression I had at theconclusion of the hearing the Respondent had gone intothe negotiations with the clear and explicit objective ofcutting the wage package to bring it into line with thatpaid by its competitors and thus promote growth of theCompany s business, and never based its position on inability to pay the wage package Counsel for the GeneralCounsel have collated a number of statements and eventsthat they claim indicate that Respondent raised the issueof financial capability but such efforts never graduatedfrom suggestion to proof for the simple reason that everysuch statement or that which I have credited proved tobe capable of more than one explanation, and the Respondent s was usually more plausibleConsequently of much greater relevance to these proceedings than the cases relied on by the General Counselare the recent cases ofAtlantaHilton& Tower 271NLRB 1600 (1984) and a very recent decision whichrefers to itAdvertisersMfg Co275 NLRB 100 (1985)The Board had very clearly stated, inAtlantaHilton &Tower,that no particularlanguagewas needed to expressinability to pay but that a finding that it had been expressed had to be based on words and conduct that werespecific enough to conveysuch a meaningInAdvertisersMfg Coitwas found that, like the Respondent in thiscase, the employer had expressly and unequivocally disavowed any plea of financial inability to pay There is adistinction between unwillingness to pay and inability topay, and the various reasons stated by the employer indicatingunwillingnessto pay were held to obviate the necessity of production of books and records even though291in one instancethe employer had referred to its level ofbusinessto justify nonpayment of a yearend bonusIn a differentclass are somecommunications cited bythe counsel for the General Counsel that are not at allambiguousRobertW Barber,amemberof the unionnegotiatingteam, testified that at the third and last of the1983 sessions,McGarigal offered to make a profit andloss statementavailable to the Union if the Union wouldguaranteethe making of concessions, but withdrew thestatementwhen the Union advised that verificationwould still be needed The production of a profit andloss statementcan be interpreted as a contention that theCompany s overall finances were being adversely affected by the Union s position,as an assertionthat it is theprofitmargin-not just wage-that is sought to bebrought in line with that of the competitors In that case,the Respondent would be under an obligation to furnish,in addition to the profit andloss statementsufficient additional information to enable the Union to verify theRespondents total cost of production, its total cost ofsales, its totalcost of operation including taxes and itsincome fromall sourcesBarber also testified, with corroboration from DouglasRicher, another member of the union committee, that atthis samesessionMcGarigal said the failure to grant concessionswould require Respondent to file, or make itprobable that the Respondent would file, a petition underchapter XI of the Bankruptcy Act Of course if such astatement was made indicating the existence of a situation of such financial gravity that the Company couldnot pay its debts as they matured it would by itself settlethe question of whether records had to be produced andwhich records were needed Accordingly, I have considered all the evidence regarding the making of such astatementaswell as any evidence which would tend tosuggest the probability or lack of probability that such astatement had been made by McGarigalIn this connection I note and reject the argument ofRespondents counsel that the 1983 negotiations are completely irrelevantEven though they took place a yearbefore the negotiations in question actions taken andstatementsmade at the 1983 negotiations are admissibleto the extent that they explain or clarify the events at the1984 negotiationsHowever confronted with the testimony of Barberand Richer thatsome statementabout chapter XI wasmade and the denial by McGarigal, I conclude that noprofit and loss statement has been shown to have beenoffered and no statement about chapter XI is proved tohave been made by McGarigalBarber testified thatMcGarigal offered to show theUnion a profit and loss statement but withdrew the offerwhen the Union took the position that concessions couldnot be guaranteed on that basis and would depend onwhat an audit disclosed According to Barber, McGarigal responded with astatementto the effect that theonly other way to save the company may be to fileChapter XIThat was the last thing he said to them, according to BarberBarber s testimonyis surprisingto say the least because of Barber s own testimony that the company nego 292DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtiators refused to make the books of the Company available because as they said,No we re not having financial problemsWe simply want to become more competetiveAt one and the same time Barber testified that theCompany took two inconsistent positions but there is acomplete absence of testimony that any attempt wasmade to compel the company negotiators to bridge thediscrepancy Barber seemed unaware of the discrepancyThe net effect of his testimony, therefore, is that thechapter XI remark was made in a context indicating anabsence of financial hardshipAt best, his testimony isnot very persuasive I have considered the corroborationby Richer Richer s testimony also gives the impressionthat the statement purportedly made by McGarigal wasmade at the end of the session, for he testified simplythat when the request for concessions was turned down,McGarigal saidWell I m going to have to file a ChapterXIThe persuasiveness of their account is diminished by the discrepancies between their quotations ofMcGarigal s statement and by Barber s failure to testifythatMcGarigal had mentioned a wage concession as away to save the company,which would have been alogical antecedent to the chapter XI remarkBarber s testimony loses all of its persuasiveness whenit turns out that he and Richer alone, of all the personsin the room, heard the statement and saw the profit andloss statementNobody else did The chief union negottator, Spoto did not see the profit and loss statement anddid not hear the remark attributed to McGarigal If Respondent were pleading poverty or financial distress astheGeneral Counsel contends, the Respondents representatives would certainly have made sure that the chapterXI possibilities were brought to the attention of thechief union negotiatorA remark about filing of a chapter XI petition is notthe kind of remark one would expect to be forgotten ormisunderstood especially by someone like Spoto anInternational representative of the UAW and the chiefnegotiator at the sessionwith greater expertise and experience in negotiations than the other members of thecommittee A remark like that would be expected to beaddressed directly to him not to anyone else, and not inan offhand manner and not to the room as a whole NeverthelessSpoto did not testify to such a statementhaving been made either before or after Barber s testimony and made no entries in his memoranda regardingthemaking of such a remark at any of the sessionsThere is no testimony by any of the General Counsel switnesses that the making of the remark was at any timecommunicated to the members of the bargaining unit ordiscussed among the members of the negotiating committeeUntil Barber mentioned it at the hearing in this caseitdisappeared like a stone dropped into a pond, exceptthat this stone did not even leave ripples in the waterItcannot be said that Spoto lacked opportunity toquote McGarigal or Rambaldo to that effect if such testimony had been warranted I asked him about such aremark at another (1984) meeting because I misheard thewordsalesasfailedJUDGE LAWRENCE Mr Spoto at the June 6thmeeting, did Mr McGarigal or any other representative of the Company say anything about the Company failing9THE WITNESS The Company failing, no sirJUDGE LAWRENCE I thought when you startedyour testimony on June 6th you used the wordfailingIn what connection did you use it?THE WITNESS I don t believe I said it yourHonor If I did-I did mention McGarigal hadspoken about the Company sales the general stateof the economyIn its imputation of various statements to Respondent snegotiators, the General Counsels case thus added up toa number of imputed statements which did not, evenwhen wrenched out of context, add up to a plea of financial disabilityplus an unambiguous statement touchingon the Company s financial conditions but which issought to be proved by testimony that I find impossibleto credit I have taken into consideration evidence thatwas offered as tending to show that the imputed statement was of such a nature that McGarigalmighthavebeen expected to make it This consisted of testimony byDuaneMadrzykowski, the Fayettevilleplantmanager,from May 1982 through March 1984 He testified thatprior to the 1983 meetings with the Union, there wereseveral meetings that he attended with top company officials regarding the approach to be taken to the UnionHe testified that the decision to approach the Union wasa collective decision of McGarigal Slyman, and Rambaldo The reasons conveyed to him for approaching theUnion were he said twofoldOne was that the competitive stature of the company at that time as they felt in relation to NationalDie Casters that we were not competitive, that ourpricingwas such that you know we were losingbusiness because of it our costsTwo is the company was beginning to experience a downturn in profits And we could see thatwe were gong [sic] to start going into the red youknow, within the very near futureHowever, the impression created by this testimony isdisspelled by his testimony that in 1984 he attended onlyone meeting in Cleveland and neither the approachingcollective bargaining negotiations nor the future of theCompany were discussed at the meetingQ Were you present at any meeting in 1984 inCleveland?A I was-the only meeting that I was in Cleveland for in 84 would have been January of 84which wasour normalquarterlymanagers meetingQ And can you tell us who was present?A Well, it would have been the entire boardwhcih [sic] is Chuck RambaldoDave SlymanGeorge Slyman Bob Auer, Frank Ryan, JohnMcGarigal John McDonald myself Joe Swartzthe plant manager of the Cleveland operation andBob Kitzman the plant manager of the Milwaukeeoperation ACCURATE DIE CASTING COQ Were the upcoming collectivebargaining negotiations with the UAW discusserA Not at that meeting, noQ Was the future of the Accurate Die Castingplant in Fayetteville discussed?A Not to my recollection, noQ Were you present at any othermeetingswhere the upcoming collectivebargainingnegotiations with the United Auto Workers was discusserA No, I was not I had left in March of 1984 andthat was prior to any of the formal meetingsIn spite of the testimony just quoted, Madrzykowskialso testified that early in 1984, prior to the formal meetingswith the Union the possibility of closing the plantwas mentioned The ramifications of the Union s failureto grant the concessions were explained to him as followsQ Can you answer the questionA From time to time, you know I wouldn t sayitwas ever said in a formal meeting, but from timeto time, it was said that if we don t get our act together, you know, and the plant doesn t get goingthere is a potential that it could go Chapter XI orthe plant Could closeJUDGE LAWRENCE This was said at a meetingwith you?THE WITNESS YesIdistrust testimony of this critical nature when thewitness to such an important pronouncement fails toidentify the speaker until cross examination (He thensaid itwas McGarigal) The tentative nature of thequoted remarks also should not pass unnoticed according to Madrzykowski the speaker ventured the opinionthat there was a potential that some terrible thingscouldhappenMadrzykowski s testimony leaves us nowhere Thestatement about filing in chapter XI was never made in aformal meeting The nature of the statement itself is extremely general and contingent and there is no evidencein the record of the course which subsequent events tookexcept for evidence that the employment roster climbedfrom 90 in 1983 to over 100 early in 1984 to 160 bymid June Madrzykowski s testimony was not as positiveas counsel for the General Counsel would have it Forexample it is asserted in their posthearing brief that hetestified thatRespondent was not competitive due to itscosts resulting in the loss of business, and that it wasstarting to go into the redHe said nothing of the kindand in fact may have said the opposite His testimonyquoted verbatim, above was that a downturn was starting and management could see that theywere going tostartgoing into the red in thefutureAlthough there isno direct evidence on the point, all the other evidence inthe case suggests that the Company never went into theredUnder these circumstances thenwhy should notSpoto s testimony be credited? He testified that he wastold by the Respondents negotiators that the Companywas making money and their proposals were not basedon economic distress and that he told the union mem293bers at their meeting on 14 June that the Respondent wasnot pleading povertySpoto s testimony makes it clear that the Respondent snegotiating team never threatened termination of thebusiness of closing of the Fayetteville plant and that hehimself recognized that their bargaining stance was notfounded on any contention that they could not meetunion demands, and that the union members so understood their positionAn entry in Respondents memorandum of the meeting of 6 June 1983, not controverted(G C Exh) quotes Spoto to the following effectPeople realize times are tough, they d be happy tohelp the company if they knew the company wasreally having financial problems but they feel thecompany is just trying to get Fayetteville wagesmorein linewith the other plantsThey were rightAs to the profit and loss statement, there is no testimony from any other witness that it was offered, whichleads me to believe that it was not offeredIdo not credit the testimony of Barber and Richerand, accordingly find that McGarigal did not make anystatement indicative of an intention to file a petitionunder chapter XI of the Bankruptcy Act in the event theUnion refused to agree to the concessions which the Respondent was demanding I find that no profit and lossstatement was offered for examination by the union negotiating committee in exchange for a guarantee of concessionsThe General Counsels position cannot be renderedcompletely plausible without entering into speculationregarding the reasons for Respondents alleged behaviorThe General Counsels case, considered in its entirety, isthat the Respondent raised the issue of its financial ability to meet the union demands because it really was indeep financial troubleUnder those circumstances, thereason for concealment of that fact from the Union requires explanation, especially because the Union was intimatingthat under those circumstances concessions mightbe granted Some possible reasons come to mind but inthe absence of proof we are left wallowing in speculation If the General Counsel is going to take the positionthat the Respondent acted in a fashion that seems to defyreason and logic an explanation should be forthcomingbased on solid evidence Instead all we have is Spoto stestimony that on the dates set forthin anaffidavit hegave the Board-7, 13 and 14 June and 3 and 20 July-he requested books because the demand for concessionscoupled with the statements being made by the companynegotiators reminded him of the situation of ChryslerCorporation This was a highly dubious analogy becauseChrysler had uncontrovertibly been in clear danger ofimminent extinctionHe continued to be reminded ofChrysler Corporation and continued to request the bookseven though he was uniformly met with a refusal on theground that the Company was not crying poverty eventhough he knew the work force had increased over thelast year and even though he was told that the Company had plans for expansion and new business 294DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe foregoing are the major points that affect thecourse of my thinking and the outcome that I havereached on this point On all the points raised in thiscase, I have found that the statements attributed to Respondent s negotiators which have been proved to havebeen made were either susceptible of other interpretations (which Respondent readily supplied), were tooamorphous or unconnected, or simply did not carry theconnotations attributed to them by the General CounselCounsel for the General Counsel have made a strenuouseffort to bring this case within that class of cases inwhich it has been held that an employers contention thatitneeded concessions to enable it to compete were coupled with other statements or actions which placed theentire financial picture of the employer in issue andtherefore justified an inspection of its books and recordsThe proven facts, however, preclude such a finding inthis case In the cases cited by the General Counsel,there are circumstances that are not present in this situaLionInWesternWirebound Box Co,145NLRB 1539(1964), enfd 356 F 2d 88 (9th Cir 1966), the companytook the position that competitive forcesmade it imperativethat costs not be increased and it was stated bythe company s president that failure to bring about a cutinwages would cause the business to operate at a lossand might threaten its existence Later in the negotiations that position was abandoned and the company asserted that competition was vigorous In finding violation, the administrative law judge statedAn argument advanced in bargaining that an employer cannot grant a wage increase because ofcompetitive considerations does not lead logicallyalways to a conclusion that the employer is financially unable to grant itI think it is not improbable that in some situations an employer might advance the fact that competitors were undercuttinghim in the market as a reason for holding fast onwage when his concern is in reality whether hewishes to employ his capital in a venture of reducedprofitabilitySo I think it not always inconsistent for an employer to say that a wage increase willnot permit him to stay competitive and at thesame time to assert that he is not pleading inabilityto pay In any event I think it unnecessary todecide here whether the Respondent was in facttelling the Union that it was financially unable togrant a wage rise Certainly it persistently arguedthat the competition it was encountering made itimperative that it not increase costsDid the Respondent thus present an argument in bargainingimportant enough to require some sort of proof ofitsaccuracy? 3 I think it to be clear enough thatthe Respondents claimed fear of competitive disadvantage should it not cut or at least maintain itswage rates in such an argument and it follows froma reading of the decision last cited that it could berequired to offer whatever documentationof thatclaimitpossessed (145 NLRB at 1545) [Emphasisadded ]9NLRB Y Truitt Mfg Co351 U S 149 153InMontague Co,116 NLRB 554 (1956), the employerasserted that granting an increase would make it difficultto obtain profitable ordersThe employer was requiredto produce only such information as will substantiatethe Respondents claimof financial inability to meet theUnion s requestThe employer was not required toproduce all of his books or submit to a general auditInCincinnatiCordage & Paper Co141NLRB 72(1963) the argument was that the company could notstay competitiveThis was combined with a stand patapproach wherein the company made no modification ofitsposition on wages, even slightly, waiting for suggestion to that effect to come from the Union In that deciSion, it was noted that want of good faith was apparentin the company s actions and attitude with respect to theunionswage demandsInPeerless Distributing Co144 NLRB 1510 (1963), theforecast of the end of the business if the union s proposalswere acceded to is couched in slightly different Ianguage the company asserted that it wanted to remaincompetitive,a phrase that was interpreted as a reference to financial inabilityInCharles E Honaker,147 NLRB 1184 (1964), therewere numerous actions by the employer which wereseen asdemonstrating its failure to bargain in good faith,such as refusalsto remain in sessionsfor reasonablelengths of time and lengthy delays between sessions Therefusal to furnish information was a refusal to furnishvery specifically defined data the name of the personwho conducted the wage surveys, information as to therelation of wage increases as a cost factor to the selling price of the companys gasolineand the Respondent sprofit and loss statementThe employer asserted its intention toremaincompetitiveInStanleyBuilding SpecialtiesCo166NLRB 984(1967) enfd 401 F 2d 434 (D C Cir 1968) the company s position was that increasedsalesdo not necessarilymean increasedprofits orearningsItwas asserted thatearningswere disproportionately small compared tosalesmaterialcosts had increased and there had beenother expenses with the result that the employer couldnot remain competitive if an increase were granted Tostay in competition the company offeredwhat we feltor hoped that we could overcome or live withPatentlymore than wage disparity was put in issue The employerwas accordingly, required to produce supporting economic data (The data originally furnished had not beenfrom the corporate operating division with which theunion wasnegotiating so there had in effect been noproduction of records or data whatsoever)InPalomar Corp192 NLRB 592 (1971) the employeraverred that it could not `earn the profit to which weare entitledwhile paying non competitive ratesFurthermore, the employer expressly stated that the companywas losing money Naturally, it was ordered toproduceall itsrecords to enable the union to verify theprofitsituation(The administrative law judge expressly ACCURATE DIE CASTING COfound that the union had not been engaged in a fishingexpedition )InC B Buick Inc,206 NLRB 6 (1973), profit and lossfigureswere directed to be disclosed by an employerthat had claimed impoverishment and inability to meetunion demands (and had committed unfair labor practices outside of the conference room)InHiney PrintingCo, 262 NLRB 157 (1982), the employer s president said there was some possibility thecompany might have to close because its wage rateswere not competitiveInHarvstonMfg Corp,272 NLRB 939 (1984), the administrative law judge noted that during negotiations oneof the respondents concededly raised a plea of povertyThe others said they needed reductions to stay inbusiness and could go out of business and made numerous statements of similar importInS B Mfg Co270 NLRB 485 (1984), the companystated that it was in no position to grant the union s demands concerning holidays, vacation benefits, and pension,and that the company wasin recessionNone of these cases require a different result They allfollow the basic dictates of the decision inNLRB vTruittMfgCo, 351 US 149 (1956), that bargaining behonest and that arguments made be backed up by proofof their accuracyThe requests which Spoto claims to have made foraccess to Respondents books and records were made inresponse to certain statements and demands made by Respondent s negotiatorsEach request was answered bythe statement that they were not pleading poverty Preciselywhat such statements were meant to import iswhat is in issue Throughout the negotiations, the Respondent demanded a reduction of the employees wageand benefit package and gave as the reason its desire-or, as the General Counsel would have it, its need-tobecome more competitive with other companies in theindustry that were paying lower wages McGarigal andRambaldo insist that they did not go further than to statethat concessions were necessary to improve the competitive position and that nothing else was said that justifieda demand by the Union for a general inspection of thebooksCases in which an employers assertion that it is notpleading povertyhave been coupled with an expressstatement or an unequivocal act clearly connoting financialhardship, present or anticipated are not in pointhere This case involves an employers assertion that it isnotpleading poverty that is not coupled with such anexpression or act but at best with statements or actionsthat the Union elected to interpret as expressions of financial hardship The General Counsel has attempted tojustify such interpretation in the face of other expressions and actions by the Respondent indicating a futureof growth for the Company or even by wrenching statement out of context or even by reinterpreting the contextCounsel for the General Counsel do this by simplyignoring inconvenient facts such as, for example theutter lack of interest on the part of the union negotiatingcommittee is such data as was furnished by Respondentat the bargaining sessions,the continuation of negotiations by the union bargaining committee after production295of books and records had been declined indicating bothability to bargain without access to the data containedand their relative lack of importance in the overall situation the utter failure of Spoto or any other member ofthe committee to argue protest, or even discuss to anyextent at all, the desirability of producing the books oncethe request by Spoto had been rejected with the statement that the Company was not pleading poverty thewarning by Spoto to the employees at the meeting heldon 14 June when he explained the different consequencesof an unfair labor practices strike and an economic strikeand told them that they could be replaced in this strikeand the late date at which the unfair labor practicecharge in this case was filed, long after the strike startedThe Respondent, in its posthearing brief makes an argument respecting the motivation underlying the ChargingParty s position in this case which I find speculative andunproven but there can be little question that the Charging Party s failure to file the charge until 13 November1984 raises an inference that it only gradually camearound to the belief that an unfair labor practice hadbeen committed by reason of the failure to producebooks and records and that that failure on the part of theRespondent had not played any significant part in the decision of the employees to strike on 15 JuneI emphasized certain portions in the foregoing quotation from theEmpire Terminalcase because I think Respondent has in all important respects acted similarly tothe employer in that case InEmpire Terminalfinancialdisabilitywas not suggested and the disclaimer of it wasexpressAlthough mechanical parroting of a phrase suchas,We are not pleading poverty is not, to my mindan express disclaimer of dark financial clouds on the horizon the statement in the present case was made at approprite points in the discussion and Spoto never disputed it and never once made any comment to Respondent snegotiators indicating any belief on his part that such astatement was inconsistent with any of their earlier statements or with any information in his possession Furthermore like the employer inEmpire TerminalRespondentnever claimed inability to meet the union demands Theemployer inEmpire Terminalaffirmatively asserted thelucrative nature of its business, Respondent, even bySpoto s own account stated that it was making moneywas looking to increase utilization of the capacity of theFayetteville plant looked forward to new business, andexpected to create additional jobs In fact, he concededthat the work force had increased from 90 in 1983 to 160by June 1984 by increments throughout the periodA number of the statements made by Respondents negotiatorswere decidedly upbeat Panciera s uncontroverted testimony was that a reference in Respondent smemoranda of the negotiations toDies gained/lost ineluded new businessQ Now when the phrase Dies gained/lost wasused by Mr McGarigal in his remark what did hesay?A He was saying we had lost some dies and wehad gained some dies you know that we hadn tbeen as competitive as we liked in the marked placebut in some instances we had been successful in get 296DECISIONSOF THE NATIONALLABOR RELATIONS BOARDting business and getting additional dies from current customers or new dies from other customersThat all was not grim is apparent from the tenor ofsome of the statements in Spoto s testimony regardingone negotiating sessionQ Do you recall any discussion with regard togrowth at the Fayetteville operations?A WhenQ During the collective bargaining sessions?A YesQ And 111 ask you to describe what you recalland who said whatA At one of the meetings, John McGarigal hadindicated it would be new equipment coming intotheFayetteville operating along with new workfrom General Motors And he anticipated withinthe year s time that they would put on approximately 200 additional employeesIn explaining his repeated requests for Respondent srecords Spoto testified that he did not understand whatRespondent was really saying because they were givinghim both good and bad news Such mixedsignals are afar cry from the situation of a company that is strictlypleading poverty In the context of all the statementsbeingmade the one remark that even remotely approaches remarks made in the foregoing cases-thatthings have to be changed to retain our competitive position-does not loom so importantly and even takes ona different connotation sounding as much like talk ofstaying abreast or ahead of competitionin anexistingprofitable race as of keeping up to surviveThe only difference between the positions of the employer inEmpire Terminaland the Respondent is thatthe former made no claim that any customers had beenlost to competitorsThe General Counsel draws a picture of negotiationsconducted in an atmosphere of desperations Howeverthe evidence as a whole suggests that such retroactivecoloration does not truly reflect the way in which thingsactually happened There were 13 negotiating sessions in1984 before the strikeAll noneconomic items were resolved by 7 June and discussion of the wage benefitpackage then commenced The General Counsel emphasizesthat the position of Respondent regarding wageswas thesame asitsposition inMay 1983 when it requested deferral of a wage increase provided for in theexisting agreement so that it could better contend withcompetition In both sets of negotiations however, Respondent based its request squarely on the dispanty between the wages paid by it and by its competitors andasserted its desire-or need-to improve its competitivepositionBy itself a request for a midterm modificationneed not necessanly be interpreted as a signal that anemployer is in, or is approaching serious financial difficulty In the present case, such an interpretation is unwarranted in the face of the evidence that it said it wasnot pleading poverty, and that new business was expected to come in, that while some business was lost otherbusiness did in fact, come in and that there were plansfor growth and increased utilization of plant facilitiesAccordingly I find that the Respondent did not raisean issue of its overall financial ability to meet unionwage demands at any time during the negotiations TheRespondent raised an extremely limited issue with respect to the competitive disadvantage in which it wasplaced by reason of the existing disparity between thewage and benefit package enjoyed by the employees atthe Fayetteville plant and that being paid to other employees in the industry including the employees of Respondent s competitors and Respondent s own employeesworking in its other plantsb The records that the union was entitled to see andthe records that it demanded to seeThe Respondent having raised an issue concerning thedisparity between wages paid at the Fayetteville plantand wages paid elsewhere was obligated on demand bytheUnion, to produce data that would establish thatthere existed the substantial wage discrepancy that it describedThere is no conflict in the evidence regardingthe Union s lack of interestin seeingsuch data becauseitsviewpoint was fundamentally different from that ofthe Respondent The starting point for its examination ofthewages question was the general wage level in theSyracuse area It had its sights set on prevailing wagesand living costs in the geographical area in which itsmembers lived and worked, and was not interested inconditions in plants in the same industry in other parts ofthe country even if their product competed with that ofthe Fayetteville plantThere is an issue whether the Union demanded an inspection of records but I find the evidence clear that itdemanded an inspection and asked for a lot more than itwas entitled to see The excessive demand resulted fromits insistence on either misinterpreting the Respondent sposition or extending the Respondents argument to apoint beyond that justified by anything that the Respondent s negotiators had said The Respondent asserts thatno demand was made for financial records until 14 June,the last session before the strikeWitnesses who weremembers of the negotiating committee for the Unionassert that demands were made on a number of occasionsmostly during the last week of negotiations beforethe strikeThere is little question that their productionwas demanded by Spoto during the 1983 talks and hetestified, on the basis of entries in his notes that demandsfor production of records were made in 1984 on 7 13,and 14 June and 3 and 20 July Committee memberBarber testified that such demand was made at leastthree times before the strikeGladys Taylor anothercommitteemember testified toMany times, everymeetingandAbout eleven or twelve times' GeraldHonors testified that during the last week of negotiations the request was made two or three times in different meetingsThe testimony of the union negotiating committeemembers is inconsistent regarding the number of timesthe request was made but it is apparent that the requestwas repeated at least several timesIseeno reason todoubt Spoto s testimony The Respondent argues that themanner inwhich entries relating to the requests are post ACCURATEDIE CASTING CO297tioned in Spoto s memoranda of the meetings raisesdoubts about their authenticity, but I regard such an argument as speculativeNothingwas brought out oncross examination or voir dire that suggests that thememoranda may not be relied on to show that recordswere requested at the times therein indicatedIn both 1983 and 1984, Spoto couched his oral requests in terms of references to books and recordsHehad, however during the 1983 negotiations delivered adetailedwritten request for access to records by theauditors of the International Union, United Automobile,Aerospace and Agricultural ImplementWorkers ofAmerica It was on the letterhead of the Syracuse Office,District 9 of the International, and was addressed toMcGarigal The letter set forth two lists, each consistingof nine items The first was a list of summaries of different types of data relating to various financial aspects ofthe Respondents business, which were to be deliveredprior to examination of the detailed financial statementsThe second list was an itemization of nine categories of financial statements which the auditors wishedto examine after which they also wanted to see thebooks, records and ledger of the plant This was allspelled out with great specificity so that when the requests forbooks and recordswere made by Spoto in1984 there can be little doubt that Respondent knewprecisely what was being asked forItwas because Respondent had a true appreciation ofthe nature of the Union's request for inspection ofrecords that it declined to grant the Union s request Itwas clearly within its rights to do so The issue raised inthe negotiations was whether there existed a substantialdiscrepancy between the wages paid by Respondent atthe Fayetteville plant and those paid generally in the industrywhich discrepancy placed the Respondent at acompetitive disadvantage in bidding for businessDatathat would establish the existence of a substantial difference in the price of labor would tend to support the position taken by the Respondent at the bargaining tableThe complete fiscal picture of the Respondent was notgermane to that discussion The financial history of theCompany during fiscal periods would be germane to itsability to meet union demands but Respondents negotiators had not raised any issue in that respectThe union demand was therefore excessive and wasproperly rejected by the Respondentc Production of records by the RespondentHad the Union made a proper demand for data to support the Respondents contentions at the bargainingtable geared to the contentions that the Respondent hadactually advanced instead of the distortion of them towhich Spoto clung the demand would have sought production of wage data industrywide and breakdowns offringe benefit packages enjoyed by workers elsewhere inthe industry as compared with those already enjoyed bythe employees at the Fayetteville plantThat is precisely what the Union was furnished withIt is undisputed that at the negotiating session of 6 June1984Respondent made a presentation by projecting figures on the wall and distributing a written chart, basedon data contained in an industrywide survey taken bytheAmerican Die CastingInstituteIts1984ADCIAnnual Wage Survey and the institutes 1984 Easternarea report were on the table and the union negotiatorswere invited to examine them A substantial period oftime was spent explaining the projected charts that compared plant labor costs and fringe benefit costs withthose prevalent in the industry Respondents negotiatorscontended that they showed that the wage and benefitpackage of the employees at the Fayetteville plant was$4 02 per hour higher than the wage benefit package ofemployees of Respondents competitorsI find that, though the Union did not demand the datatowhich it was entitled in view of theissuesraised bytheRespondent during the course of the negotiations,that data was nevertheless provided and made availableto the Union by the Respondentd ConclusionIfind that the Respondent was not obligated to makeits books and records available to the Union or to furnishany other data to support its contentions in the contractnegotiations in the absence of a proper demand by theUnion, but that it nevertheless made available to theUnion all the data to which the Union would have beenentitled had a proper demand for verification of the Respondent s bargaining position been made2 Implementation of Respondents contractproposalsThe implementation by Respondent of terms containedits final offer to the Union is cited by the General Counsel as an instanceof the Respondents refusal to bargainin good faith The Respondentalleges asan affirmativedefense that it bargained in good faith and that an impassehad been reachedWhether animpassewasreached depends on whether the Respondent had beenbargaining in good faith, for without good faith bargaining there is no such thing as an impasseThe General Counsel did not at any point accuse theRespondent of surface bargainingNegotiatingsessionswere held on 19 occasions in 1984 At almost all ofthese, the parties met across the table A fewsessions atthe end were conducted by a New York State mediatorwith the two sides separatelyAll noneconomic issueswere resolved before the current contract expiredThough the Respondent adhered rigidly to its positionthat the compensation package had to be reduced itmodified its proposals somewhat immediately prior tothe expiration date of the current contractThe factors that I have citedimpel meto concludethat the collective bargaining that took place was conducted in good faith as required by the Act The onlyaspect of the negotiations that calls for closer scrutiny isthe Respondents steadfast insistence on reduction of thecompensation packageThe Respondent insisted on awage reduction precluded any possibility whatsoever ofa wage increase, and, by tying its negotiating position tothe compensation level being paid by its competitors insome sense bound that negotiations to conditions set bypersons who were not parties to the negotiations Thesefactors do not necessarily show bad faith The entire sit 298DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDuation in this case is utterly removed from the kind ofobstinacy, advancement of extremely unpalatable proposals, and other conduct designed to stall negotiations, prevent the reaching of an agreement and undermine theUnion which are characteristic of bargaining in whichgood faith is lacking InBorg Warner Controls,198NLRB 726 (1972), it was observedIt is the total picture shown by the factual evidencethat either supports the complaint or falls short ofthe quantum of affirmative proof required by law[198 NLRB at 726 ]See alsoHerman Sausage Co,275 F 2d 229 (5th Cir1960) enfd 122 NLRB 168 (1958)Sweeney & Co,176NLRB 208 (1968), modified but enfd as to this point 437F 2d 1127 (5th Cir 1971)It is clear that the Respondents proposed compensation package did not fall into the category of an unacceptable proposal that would have left the Union no alternative to a strike Spoto testified that the union negotiating committee would have been willing to consider itand that the Respondents financial records were requested to confirm the fairness of the request Though the Respondenttominimizethe importance of the books andrecords in the negotiations, attempted to prove thatSpoto only asked for them once I have credited Spoto stestimony that he asked for them on a number of occasionsThere is also testimony that the subject of inspection of the Company s books was raised at the meeting atwhich the strike vote was takenWhatever else this evidence may be claimed to show it establishes that, underthe right conditions a wage reduction would have received serious and possibly sympathetic considerationby the union membership It was not, therefore, a proposition that can be said to have advanced with the expectation that it was hardly likely to receive union supportInasmuch as I have found that the Respondent produced whatever data the Union was entitled to see insupport of the Respondents contentions regarding wagedisparity and its effect on competition, the only otherfacet of this situation that might afford a basis for findinga refusal to bargain in good faith is the Respondents refusal to back away from its insistence on reduction in thewage benefits package The question is whether the Respondent was firm, as allowed by law or intransigent tofrustrate negotiations I must conclude that, in remainingfirm in its basic bargaining position, Respondent waswithin its rights if I consider the totality of Respondent s conduct in its bargaining relations with the Unionand take some cognizance of the reasonableness of thepositions taken by it in the course of the bargaining negotiationsNLRB v Reed & Prince Mfg Co205 F 2d131, 139 (1st Cir 1953) cert denied 346 U S 887 (1953)The measure of an employer's compliance with the strictures of the Act is the making ofsomereasonable effortinsomedirection to compose his differences with theunion if Section 8(a)(5) is to be read as imposing anysubstantial obligation at allThe evidence establishes that through the course ofthe negotiations, the Respondent modified proposals onthewage package in several respects Inevitably indoing so, it was more flexible than the Union, which refused to consider wage reduction at all The ChargingParty denigrates the modified proposals as basically repetitions of the original position of the Respondent, butthemodificationswere substantial enough to form thebasis for discussions had the Union been amenableCertainly intent to frustrate agreement may be inferredfrom an intransigent bargaining position taken with respect to only one subject matter of negotiation, especially if it is a crucial one, even if there is willingness toreach overall agreement SeeSteelworkers vNLRB,390F 2d 846 (D C Cir 1967), cert denied 391 US 904(1968)However, it is well settled as a matter of law thatadamancy with respect to a position in collective bargaining does not by itself constitute a failure to bargainin good faithChevron OilCovNLRB,442 F 2d 1067(5thCir 1971)US Gypsum Co v NLRB,484 F 2d1067 (5th Cir 1973), denying enf of 200 NLRB 1098(1972)The Unions position as I have noted, was notflexibleJust as Respondents negotiators kept sayingthey were not pleading poverty, Spoto kept asking to seethe books instead of addressing himself to the proposalsIn the present case, the Respondent has adhered to aposition in negotiations regarding the compensationpackage that it set forth as a fair response to a businesssituationmaking all the details of its problem known tothe Union All supporting data which justified its positionwere offered to the Union at the negotiation sessionsNo evidence of animosity on the part of the Respondent toward the Union is in the record and thoughthere is reference in the testimony to earlier strikes thereisno evidence of the commission of prior unfair laborpractices by the Respondent That there had been suecessful collective bargaining between the Union and thecurrent management in the past was evident from the existence of a 3 year contract which expired 15 June 1984See with reference to the importance of the context inwhich there is insistence on a bargaining positionContinental Insurance Co vNLRB,495 F 2d 44 (2d Cir1974)ArchitecturalFiberglass165NLRB 238 (1967),M System Inc129 NLRB 527 547 (1960)NLRB vReed & Prince Mfg CosupraSection 8(d) of the Act requires that the partiesmeetat reasonable times and confer in good faith and at thesame time stipulates thatsuch obligation does notcompel either party to agree to a proposal or require themaking of a concessionThe parties are required to negotiate in good faith, if they fail to reach agreement theBoard cannot pass on the merits of their positions orimpose an agreement on themNLRB v Herman SausageCo, supraHard bargaining is not outlawed Insofar as the requirements of the Act are concerned the Respondent hasmet its responsibilitiesHaving bargained in good faith, itwas within its rights when negotiations proved fruitlessand reached impasse, to implement the terms and conditions of its final offer and was no longer obligated tomaintain the contract terms in effectMediation was inyoked and the terms of the final offer were not implemented until after the expiration of the existing contract ACCURATEDIE CASTING CO299No violation of Section 8(d) of the Act has been establashed by a preponderance of the evidenceC Alleged Discriminatory Action Against EmployeesThe General Counsel alleges a violation of the Act byreason of Respondents failure to rehire striking employees, the theory being that the strike resulted from theRespondent's refusal to make its books available for inspectionThere is no evidence whatsoever to supportthat contention Spoto testified that the employees votedto strike because they considered the Respondents offerinadequateHe coupled this with the assertion that at themeeting atwhich the strike vote was taken, questionswere asked from the floor whether the Company wasmaking its books available and the employees were perturbed when Spoto told them the books were not beingmade available He never, however, said that the failureto produce the books was the reason they voted tostrikeThe assumption on the part of all concerned that thestrikewas an economic strike is apparent from the factthat at a unionmeeting inOctober, Spoto explained tothe members that in an economic strike the employer canreplace striking employees, and for that reason theycould not expectassistancefrom the InternationalThe testimony of Gerald Honors on this point, if itmeans anything, confirms what Spoto had testified toHonors testified that an employee, at the strike meeting,asked if the Company had been asked to open its books,and another asked if the Company could be forced to dosoSpoto responded that he had been asking for thatsince 1983 so that the union auditors could ascertain thatthe Company was in financial difficulty to justify theseconcessionsAnd in all occasions, the answer wasthe same we are not pleading povertyThen, accordingto Honors, they proceeded to take two votes one on theCompany's final offer and one on whether to strikeIfind, therefore, that the members voted to strike onthe basis of the status of the negotiations as of 14 Junewith respect to economic matters They did not strikebecause the Respondent refused to allow them to prove,by resort to the Company s books, that the Respondentwas unable to meet the Union s economic demands Inany event a contrary finding would be insupportable because of my conclusion that the failure of the Respondent to make all of its books and records available was notan unfairlabor practice and because of my conclusionthat the Respondent has not been proved to have beenbargaining in bad faithAccordingly I find that the Respondent did not violate Section 8(a)(3) and (1) of the Act by refusing to reinstate certain workers who applied for reinstatement because their positions had been preempted by replacementworkersD ThreatsThis notification constituted advice to the employeesthat the Respondent was about to take serious steps toensure continued operation of its businessThe lawallows an employer to take such action in the circumstances which I have found exist in this caseNLRB vMackay Radio & TelCo, 304 U S 333 (1938) The Respondent did not, therefore, by so advising the strikingemployees, make a threat that interfered with the rightsguaranteed to employees under Section 7 of the Act anddid not violate Section 8(a)(1) of the ActCONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act2The Unionis a labor organization within the meaning of Section2(5) of the Act3Respondent has not engaged in unfair labor practiceswithin themeaning of the Act[RecommendedOrder fordismissal omitted from publication ]Thomas J SheridanandRobert A Ellison Esqs,for theGeneral CounselCarl E Worboys Esq (Bogart AssociatesP C), of Syracuse, New York for the RespondentThomas J GiblinandStephenH Gelb Esqs,of Cranford,New Jersey for the Charging PartySUPPLEMENTAL DECISIONSTATEMENT OF THE CASEThis supplemental decision is issued after a hearing onremand which was held at Syracuse, New York, on 19,20 and 21 August 1986 iOn 30 May 1985, I issued a decision in this matter inwhich I found that the Respondent, Accurate Die Casting Company, had not engaged in unfair labor practiceswithin themeaningof the National Labor Relations Act(theAct)The complaint filed by the General Counselhad alleged that Section 8(a)(1) (3) and (5) and Section8(d) of the Act had been violated because the Respondent had refused to furnish the Union Local 491 UnitedAutomobile,Aerospace and Agricultural ImplementWorkers of America which represented employees atRespondents plant in FayettevilleNew York with itsfinancial records on demand made in the course of thenegotiation of a new collective bargaining agreementthat the employees had consequently gone out on strike,which strike was accordingly an unfair labor practicestrike, that Respondent had failed to recall striking employees despite their unconditional offer to return towork and that Respondent had implemented new employment conditionsin lieuof former collective bargaining agreement provisions though no impasse had beenreached in negotiations All of these charges are foundedon the contention that during negotiations Respondent sAfter the collapse of the negotiations, the Respondentnotified the employees that if they did not return to theirjobs under the conditions embodied in its final offer replacement workers would be hired to fill their positions'A consolidatedhearing was conducted at which evidence was heardrelating toCases 3-CA-12921 3-CA-12998 3-CA-13162 3-CA-13201and 3-CA-13321 whichare not otherwise consolidated with the instantproceeding 300DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnegotiators had made statements indicating financial inability to meet union demands but refused the Union srequest for an inspection of Respondents books with therepeated assertion that the Company was not pleadingpovertyRespondent conceded having taken the specific actionsalleged but the company representatives testified that ithad been the Company s stated position during negotiationswith the Union that the Company wished to improve its competitive position by bringing wage rates attheCompany s Fayetteville plant into line with wagerates generally prevalent in the industry and, in fact, inlinewith rates paid at another plant operated by RespondentThey emphasized their repeated declarationsto the union negotiators that they were not pleadingpovertyThe General Counsel relied on (a) statementsby Respondents negotiators which were asserted to beambiguous and that the General Counsel contendedshould be interpreted as assertions of financial inability tomeet union demands and (b) testimony by some members of the employees bargaining committee that thecompany president had offered to exhibit a profit andloss statement and had averred that the Union s failure togrant concessions might compel Respondent to file a petition under chapter XI of the Bankruptcy ActIconcluded that Respondents bargaining representatives had in fact disclaimed financial inability to meetunion demands and had bargained on the basis of an explicitly stated desire to bring wage rates into conformitywith rates prevalent in the industry I found the testimony respecting the offer to exhibit a profit and loss statement unpersuasive and discredited the testimony of severalemployees respecting remarks supposed to havebeenmade by Respondents president about filing inchapter XI Accordingly, I found that there had been nounlawful refusal to make records available to the Unionthat the strike was an economic strike rather than anunfair labor practice strike, that Respondent had therefore not violated Sections 8(a)(1) (3) and (5) and Section 8(d) of the Act and dismissed the complaintApproximately 5 months after the decision was issueddetailed information respecting the Company s financesbecame available as a result of court proceedings InSeptember members of the joint management board ofthe Accurate Die Casting Company-UAW Pension Fundattempted to terminate the pension fund on the groundof its insolvency The Company fileda petition in chapter XI in the United States District Court for the Northern District of Ohio on 15 October 1985On motion of the General Counsel the Board reopened the record and by order dated 24 June 1986 remanded the case to me for receipt of further evidenceand reconsideration, in light of the Respondents petitionfor relief under chapter XI of my credibility findingsmy findings concerning the Respondents refusal to furnish financial information and my dismissal of the complaint alleging violations of Section 8(a)(1) (3) and (5)and Section 8(d) of the ActThis supplemental decision is issued in accordancewith the Board s Order after the hearing on remand Thepartieswere once again afforded full opportunity to beheard to call,examine and cross examine witnesses andto introduce relevant evidencePostremand hearingbriefs have been filed on behalf of the General Counselthe Respondent and the UnionOn the entire record of all the proceedings thus far, includingmy observation of the demeanor of the witnesses and after consideration of all the briefs filed bythe respective parties in both the original and remandedproceedings, I make the followingFINDINGS OF FACTA InformationDisclosed Respecting Respondent sFinancial ConditionInformation regarding the Respondents financial condition before and during the period of negotiations withtheUnion over a new collective bargaining agreementbecame available after the issuance of the initial decisionfrom several different sources the chapter XI petitionfiled byRespondent on 15 October 1985 and the schedules filed thereafter in that proceeding a petition to terminate the Accurate Die CastingCompany-UAW Pension Plan,which covered employees at Fayetteville, reportsby theRespondents certified public accountantsconsisting of a certified reportfor FYE 30 April 1983and a draft report,uncertifiedfor FYE 30 April 1984,the Company s income tax returns monthly statementsof income and expense preparedby theCompany s ownfinancial officers and a collection of worksheets denominated as selected financial dataprepared by JamesRichter the Company s present vice president for finance Richter joined the Company on 1 March 1985In these proceedingsRespondent had steadfastlymaintained that at all times during its negotiations withthe Union it had denied the existence of serious financialproblems and had asserted to the Union that the Company was on an even keel-it was losing some business butwas also gaining new business,employment was increasing and there were encouraging prospects for new bustness in 1984 which were expected to create additionaljobsRespondents witnesses who had been the negotiatorsvehemently denied having made any statements tothe Union indicating that the Company was in serious financial difficulty or that it contemplated filing in chapterXI Theirtestimony of course implied that the representationsmade to the Union were truthful In its posthearing brief addressed to me, the Respondent assertedThese circumstances hardly depict a Companyabout to collapse To be sure the Company wasconcerned over the substantial difference betweenits labor costs and those of its competitorsnot because thedifferencewas a barrier to survivalbut because it was an impediment in the Company s viewto even greater growthTheCompanywas notsaying it could not compete itwas saying it wantedto be even more competitiveItwould distort completely the teaching ofTruittif good business judgement and foresight on the issue of cost containmentcould be converted into a cry of poverty [Emphasis added ] ACCURATE DIE CASTING COThe Company s request in 1983, that the Union agreeto deferral of a scheduled wageincreasewas attributedby its officers to their desire to enhance prospects forcontinued growthThe request was not made in the context of survival and the Union knew that The Company repeatedly denied that any financial problems existedor thatitwas pleading an inability to pay, and the Union acknowledged that as well (Emphasis added )InRespondents brief in response to the exceptionsfiled by the General Counsel to my decision dismissingthe complaint Respondents counsel cited and relied ontestimony by Anthony Spoto the Union s negotiator,that he had been told that the Company was makingmoney and was not pleading povertyRespondent contends that the financial data now disclosed does not contradict its stated position that the Respondent was in fact, at the time of the negotiations, aviable entity with a promising future and not in seriousfinancial difficulty I must find otherwise in view of concessionsof financial difficulty now disclosed to havebeen made by Respondent in legal proceedings and inview of the financial data now known to have been inthe possession of the Respondents responsible officials atthe times pertinent to this caseThe statement of affairs filed in the chapter XI proceeding statesCAUSE OF PRESENT FAILURE Twelve monthstrikeatFayevette [sic],N Y Plant $4 millionannual business lost at Cleveland plant, $1 6 millioncapital improvements at Cleveland Plant for anticipated business that was cancelledAlso cancelled$22 million IBM 15 million Fisher GuideThis statementmisleading inasmuch as the strike atFayetteville had been in progress for only 4 monthswhen the petition (as compared with the Statement ofAffairs and Schedules) was filed concedes that the Respondent had already sustained heavy operational lossesprior to its negotiations with the UnionAnother assertion made by Respondent literally correct but nevertheless misleading, is that the unsecured indebtedness originally listed in the chapter XI schedulesdated entirely from 1984 and 1985 The fact is that therealso existed significant additional indebtedness which wasnot listed, which accrued prior to 1984 as a result of theoperations of the Cleveland Ohio plant A summary of aportion of that indebtedness extracted from the accountsof the Cleveland operation the accuracy of which is notdisputed by Respondent was appended to the GeneralCounsels posthearing brief and is incorporated in andmade a part of the record It reveals that accounts payable by Respondent (inadvertently termed accounts receivableby the General Counsel) as of June 1984 andwhich remained unpaid at the time the chapter XI petitionwas filed amounted to $390 520 The indebtednessconsisted of 39 items owed to 10 creditors includingtaxing authorities and lawyers ranging over a periodfrom 26 July 1982 to 30 June 1984 22 I have excluded from considerationa listed itemdated 3 November1984 in the amountof $1642 and reduced the General Counsel s computation ofthe total accordingly301Additional prefihng indebtedness existed by reason ofRespondents default since 1979 in payment of contributions required to be made to the pension plan coveringemployees represented by the Union at the FayettevilleplantRespondent has asserted that it maintained payments on two other pension plans, but from the meagerinformation regarding them which is contained in the accountants report for fiscal 1983 it appears that contributions to them were not as onerous as those required to bemade for the Fayetteville pension plan and that one ofthem covered only salaried employees By 1985 the plancould no longer meet its obligations because of the Respondent s failure to make required contributions but theunion members of the plan s joint board of administrationrefused to agree to termination of the plan On 9 Septemher 1985, the board members appointed by Respondentunilaterally issued a notice of intent to terminate becauseof adverse business conditions and assertedThe Company has had financial problems at leastsince 1982 It has been unable to make contributions, as a result, the payment of benefits in the ordinary course of operation of the plan have reducedthe plan assets to zeroThe Pension Benefit Guaranty Corporation made application for termination of the trust on 7 October 1985in the United States District Court for the Northern District of New York, alleging, inter alia14TheCompany has not made contributions to thePlan since the 1979 Plan year The Company has estimated that the accumulated funding deficiency ofthe Plan as of the proposed termination date is$242,000By way of explanation for this staggering default, Respondent suggests that it was due not so much to lack ofcash as to the fact that litigation was pending andAccurate took the approach of wait and see and [sic] thelitigation prior to making contributions and went out ofthe habit of making these contributionsIdo not creditthat explanation It is inherently improbable and Richter s testimony that the Respondent maintained recordsshowing what payments were due precludes any notionthat the obligation was overlookedThe Respondents certified financial statement forFYE 30 April 1983 certified on 15 January 1984 disclosed an operating loss of $758,990, a net loss of$346,898 and idle plant facilities valued at $574 286Working capital had been decreased by $399 185 TheCompany s unprofitable Rockford Illinois facility hadbeen discontinued after having incurred extremely heavylossesWith trade accounts receivable of $2 574 670Respondents total current liabilitiesamounted to$7 144 445includingtradeaccountspayableof$2,270,000 and current maturities of long term debt inthe amount of $634 219 The report also noted the pension fund deficiency of $305 714 up from $133 308 thepreceding year and listed extremely high depreciationrates on property, plant, and equipment 302DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondentsUnitedStatescorporate income taxreturn for fiscal 1983 claimed an operating loss deductionin the amount of $306 190 and an overall loss of $85 000A summary of selected financial data for the 1983fiscalyear prepared by Richter shows that there wereoperating losses in every month except October 1982The certified financial statement notes three transactions involving and arranged by George J Slyman thechairman of the board The chapter XI petition sets forththat he is the owner of 71 percent of Respondents stockand his wife Theresa A Slyman owns the balance andthat anaffiliateof RespondentAccurate Die CastingCompany (ADC) Milwaukee has the same stockholdersdirectors and officersThe first of the transactions noted by the accountantswas consurnated in December 1982 when the die castingoperations of the Respondents Rockford Illinois plantand certain operating assetswere sold to the AccurateDie Casting Company Milwaukee Certain other assetsaccording to the report would be refurbished and usedinADC s Cleveland Ohio and Fayetteville New Yorkoperations as neededThe consideration to be receivedby Respondent for the transfer of the business and capitalassetswas stated to be a commission on expectedpurchase orders which the Accurate Die Casting CompanyMilwaukee was expected to complete Respondent(ADC) also acquired the real estate on which the Rockford plant was locatedIn a separate transaction subsequent to April 301983 (see Note 11) ADC purchased the land andbuilding of the Rockford Illinois plant from GSlyman officer and stockholder of ADC The Company plans to lease this facilityIn a note entitledSubsequent Eventsanother realestate transaction is describedEffective September 30, 1983 the FayettevilleNew York die casting operations building and landwere sold to George Slyman an officer and princepal shareholder of The Accurate Die Casting Company for $3 750 000 Consideration received for thepurchase price of $3 750 000 consisted of the Rockford Illinois die casting facility s building and land(see Notes 2 3 and 4) valued at $2 100 000 and cashof $1 650 000 In this agreement certain notes andliabilities related to the FayettevilleNew York operation were assumed by George Slyman in returnfor a reduction of his advance account All cash received from these transactions was used to reduced[sic]the outstanding debt of The Accurate DieCasting Company as described in Note 4A term note for $2 250 000 was obtained from alender by George Slyman to effect this transactionThis note is guaranteed by ADCRespondent leased the property back from Theresa ASlyman as landlord at a monthly rental of $43 750The accountants draft report for fiscal year 1984 gavea different account of the transactionEffective September 30 1983 the Company sFayettevilleNew York building and land were soldtoGeorge Slyman an officer and principal shareholder of The Accurate Die Casting Company for$3 750 000 Consideration received consisted of theRockford Illinois building and land valued at$2 100 000 andcash of $1 050 000 and assumption of$600 000 of the Company s debtIn addition certainadvances to George Slyman were repaid All cashreceived from these transactionswere used toreduce the outstanding debt of The Accurate DieCasting Company [Emphasis added ]The third transaction referred to in the certified reportwas a loan made in February 1982 by Respondent to theAccurateDie Casting CompanyMilwaukee in theamount of $750 000 The obligation was described as subordinated to bank obligations The report also notes thatRespondent had paid various operating expenses of theAccurate Die Casting CompanyMilwaukee and hadthereby acquired areceivableintheamount of$290 645In fiscal 1984 instead of losses in 11 months and profitin I the records showed losses in 10 months and profitsin 2 The Respondent however claimed a larger operatmg loss tax deduction for that year this time in theamount of $391 492 A month by month comparison ofthe figures discloses that monthly losses in fiscal 1984were higher than those in the preceding year Accordingto data prepared by Richter Respondent had a net lossof $529 679The accountants draft report for fiscal 1984 indicatedthe existence of a much greater loss than Richter waswilling to concede The draft report indicates currentassetsof $6 305 000 as against current liabilities of$8 406 000 The assets were stated to include the followmgCash$152000Trade accounts receivable3 211,386Inventory2 127 000However the listed liabilities include the followingBank overdraft$307000Notes payable2 500000Current maturities of long term debt627000Accounts payable2 807000On net sales of $17 604 313 the draft report shows anet loss of $878 563 (The 1984 corporate income taxreturnprepared by Richter showed net sales of only$17044933)Richter testified that one of the reasons the report wasnever finalized and certified was that management disagreed with the accountants over the proper method ofaccounting for the proceeds of the sale of the FayettevillepropertyManagement wanted to treat the cashportion of the sale proceeds as income to the Companyfor that year The accountants view was as followsThe transaction described above did notresult in again to the Company due to the restriction that ACCURATE DIE CASTING COpresent accounting standards place on such relatedparty and sales leaseback transactions For financialstatement purposes the transaction has been treatedas a capitalized lease equal to the amount of theterm note ($2,250,000) and a contribution of capitalequal to cash received by the Company associatedwith the Fayetteville transaction less expensesInasmuch as both the accountants draft report andRichter s testimony make it clear that the disagreementbetween management and the accountants derived fromthe latter s insistence on applying generally accepted accounting principles,Iadopt the accountants figures inthe draft report as the correct measure of the loss sustained by Respondent in fiscal 1984Respondents 1984 tax return contained a summarywhich showed a steady decline in Respondents businessvolume and receipts during the period from 1979through 1984YearTrade Notes and AccountsReceivable Outstanding atSales on AccountEnd of Year1979529803327 9502901980503975725 5232541981349998824 6504591982262353719 2525361983314711518 5299071984251195217044933On the basis of all the foregoing I find that at the timeof the negotiations between the Respondent and theUnion in 1984 and for a significant period of time beforethat,the Respondents financial condition was considerably poorer than its negotiators indicated to the Unionduring the negotiations and to this tribunal in the firsthearingRespondent has attempted to lend the figures an optimistic colorationFor example it is contended that thecash realized from the transaction involving the Fayetteville property along with some additional money accumulated from company earnings was reinvested in theCleveland and Fayetteville plants demonstrating confidence on the pa-t of management in the Company s financial conditions and futureAccording to Richter, management was optimistic because Fayetteville was continuing to show a profit Gand T Slyman put $1 5 million into the business and applied operating income in the amount of $300 000 to expansion by investing $900 000 in Cleveland and $900,000inFayetteville in anticipation of entering into contractswith Fisher Body and Apple ComputerRichter claimed that Fayetteville, considered by itselfwas a profitable operation based on the fact that considered independently the operation at Fayetteville in fiscal1983 resulted in a profit in 4 months and losses in only 7months (no monthly figures were available for Fayetteville separately for February 1983) The explanation foritsgross loss in 1983 in the amountof $496 230 (whichgrew to net loss of $533 396 for fiscal 1984) was thatFayetteville actually had net income of $303,658 which303became converted to a loss only because allowance wasmade for interest corporate charges, and depreciationThese contentions are open to serious questionThere is no justification for Respondents contentionthat Fayetteville was a profitable operation that shouldbe considered independently of the rest of the Company s affairsNo basis for ignoring properly allocable corporate charges has been demonstrated they convert apositive cashflow into an overall loss, because those arethe verities of the situation Richter s own worksheets indicate that losses were mounting at Fayetteville as wellas elsewhere but even if this were not so it is impossibleto justifytreatmentof the Fayettevilleplant as if it werean independent companyWages payable to the employees working there were paid by the corporate Respondent on the basis of the Company s overall financial pictureThe fact that the overall picture was steadily worsening was patently the controlling factor in the behaviorof Respondents negotiators, and this was finally conceded in Respondents posthearing brief submitted after thehearing on remand, counsel asserted,The fiscal documents and Richter s testimony amply demonstrate thatthe negotiations for reduced labor costs at Fayettevillewere only part of a restructuring of AccurateThat isprecisely the pointwhat was happening in Fayettevillewas necessitated by the overall condition of the CompanyRichter said as much himself He testified that Slymantold him when he was hired that the Company was inprecarious financial condition that he explored chapterXI possibilities inMay and June 1985, that at that timehe met with the Company s smaller creditors to dissuadethem from bringing lawsuits against the Company andthat his ultimate recommendation to Slyman was to closethe Cleveland plant (in which $900 000 had supposedlyjust been invested) He referred to the Fayetteville operation at that time in 1985 as turning around financiallyHowever, as he himself put it the problem was notjust the Cleveland plant but the overall corporationThe nature of the special transactions noted in the accountants report is such that had they been knownthey could not have had any but adisquietingeffect onan interested observer of the Respondents affairs, suchas the Union would be They raise questions whether ineffectRespondent had not transferred to another corporation owned by its principal stockholder whatever wasof value in the defunct Rockford Illinois operation for aconsideration payable on a commission basis and therefore subject to the vicissitudes of the business, and accepted in part payment the land and building from thestockholder obviously of questionable utility inasmuchas the last occupant had failed whether it sold its viableFayetteville real estate to the stockholder and leased itback on terms extremely favorable to him, whether itsassetshad been improperly depleted by loans to, andpayment to obligations of an affiliated corporationwhich involved risk because of their subordination tonotes payable to banks(it is also unclear whether thesubordination was limited to preexisting bank indebtedness)whether Respondents assets had not been impairedby other transactions apparently benefiting the Milwau 304DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDkee company and Slyman which are referred to in the1983 report and whether the object and effect of any orallof these transactions had not been to jeopardize theCompany s financial stability The attempt to depict thetransactions as beneficial to the Company was based onscanty and unconvincing evidence For example, Slymans infusion of cash into the corporations operationsas a result of the sale of the Fayetteville real estate, mustbe considered together with the fact that all of that cashwas due to be returned to Slyman within 3 years in theform of rent paid by the corporation to Theresa ASlyman, and was obtained by a bank loan guaranteed bythe Respondent itselfThe real significance of the transactions cannot be assessedwithout some information respecting Slyman spersonal financial and tax situation regardingwhich therecord is silentThese transactions could reflect, not somuch optimism in the future prospects of the Companyas a solution to the requirements of Slyman s personal financial situationThe information now available regarding them however, would undoubtedly have raised genuine concern on the part of the Union had it been disclosed during the negotiationsB Effecton EarlierCredibilityResolutionsRobert W Barber and Douglas Richer testified that atthe meeting of the management committee and the unioncommittee in 1983 McGarigal offered to show a profitand loss statement and said that failure of the Union togrant concessions would require Respondent to file ormake it probable that the Respondent would file a petition under chapter XI of the Bankruptcy Act McGarigaldenied it Finding the evidence of such a statement relevant even though made at the 1983 rather than the 1984session I nevertheless credited McGarigal s denial andfound that no profit and loss statement had been offeredand nothing had been said about filing in chapter XIOur present knowledge that the Company was in deepfinancial trouble affords no basis for believing thatMcGarigal made such remarks My conclusion that hedid not make them was based on factors which are notaffected by the present disclosure of the Company sactual financial condition I discredited the testimony ofthe union committeemen because they had testified toother statements by McGangal which made it improbable that he would have made the critical statement imputed to him Such a statement is altogether inconsistentwith the position that they attributed to McGarigalthroughout the negotiations and is inconsistent with whatInow perceive to be an intent on Respondents part tomislead the Union regarding the Company s true financial conditionThere were also discrepancies betweentheir accounts regarding the point in time at whichMcGarigal made the statements and in their quotationsof the statements purportedly made I was especially influenced by the fact that McGarigal s purported statement about filing in chapter XI which if made wouldcertainly have been a bombshell and generated a greatdeal of excitement, was not heard by the chief union negotiator,Spoto nor by anyone else present Barber andRicher neither responded to it nor reported it to SpotoNo mention of it was made in the first hearing byanyone until Barber testified I concluded after the firsthearingand still believeMcGarigal never made thestatements attributed to himDuane Madrzykowski testified that, as Fayettevilleplantmanager from May 1982 through March 1984 heattended several meetings with top company officials inwhich approaches to the Union were discussed madenecessary by losses of business because of uncompetitivepricing and because the Companywas beginning to experience a downturn in profitswe could see that wewere going to start going into the redwithin theverynear futureIn my earlier decision, I noted my distrust of this testimony because of the point in the examination of the witness at which he first recalled the remarks that he attributed to management, and because of the extremely genera] and contingent nature of his testimony In discountingMadrzykowski s testimony, I noted the absence ofevidence in the record of the course of subsequent eventsother than evidence that the employment roster almostdoubled from 1983 to June 1984, that [W]hile there isno direct evidence on the point all of the other evidencein the case suggests that the Company never went intothe redSpoto s testimony had been that Respondent snegotiators told him the Company was making moneyand that their proposals were not based on economic distressI found the General Counsels attempted analogyto Chryslers situation inapt sinceChrysler had uncontrovertibly been in clear danger of imminent extinctionNow we know that at the time the Respondents officials sat down with Spoto and the union committee theRespondents business volume had been declining for 5years and the Company had sustained significant losses infiscal years 1983 and 1984 However even with this information in mind I still do not credit Madrzykowski stestimony It is not coherent, specific or related to thefinancial condition of the Company beyond testimonythat top management was demanding better performancein the sales departmentwhich is a normal function oftop management everywhere He testified as quoted inmy initial decision that early in 1984 prior to the meetrags with the Union, the possibility of closing Fayettevillewas discussed from time to time (not in any formalmeeting) it was said that if they did not get the act togetherand the plant doesn t get going there was apotential that it could go Chapter XI or the plant couldcloseIn response to a question from me he stated thatitwas said at a meeting with him He furnished no detailswhatsoever as to where when, who or names ofwitnessesHe had already stated in testimony quoted atlength in my initial decision that the only meeting he attended in Cleveland was a quarterly managers meetingin January 1984 at which upcoming negotiations with theUnion and the future of the Fayetteville plant were notdiscussedHe named all the top officials of the Companyas being present at the managers meeting but testifiedthat they said nothing of significance to this caseThe problems with Madrzykowski s testimony are noteliminated by receipt of the information that we nowhave I still think his testimony leaves us nowhereVague and general testimony that it was said is an in ACCURATE DIE CASTING CO305adequate substitute for testimony that some specificallyidentified individual made a remark, quoted with specificity, at a stated time and placeTeamsters Local 959State of Alaska (Northland Maintenance),248 NLRB 693fn 2 (1980)Accordingly I find no basis by reason of the information now made available to alter credibility determinetions made regarding testimony given at the initial hearing by Barber Richer, and MadrzykowskiC Effect on Interpretation of Statements Made byRespondents NegotiatorsThe justification for Spoto s requests for access to Respondent s books rested on statements made by Respondent s negotiators which Spoto, and later the GeneralCounsel, interpreted as placing in issue in the negotiatons Respondents financial ability to meet the union demands Respondents witnesses denied having intendedany such meaning and Spoto readily conceded that repeatedlywhenever he asked for the records they toldhim that they were not pleading poverty A listing of thestatements in question appears in my initial decisionI found that most of the utterances, whether taken inor out of context related unambiguously to wage disparity as the pertinent competitive factor rather than to theoverall financial condition of the Company I resolvedutterances which appeared to be ambiguous in favor oftheRespondents interpretation on the basis that theGeneral Counsel had not met his burden of establishingthat they should be accorded the construction for whichhe contended especially in view of the persistent expressdenial of financial hardship by Respondents negotiatorsThe information now available compels a significantreassessment of the effect of some (but not all) of the utterances in question In this connection, it should be emphasized that it is the effect of the statements made thatisdeterminative so this is not a matter of ex post factoattribution to the Respondents negotiators of intentionsor meanings that they deny having had at the time Theissue as the cases have consistently noted is whether thestatements made had the effect of placing the financialcondition of the employerin issueOur present knowledge that Respondent at the timewas foundering financially compels us to appreciateSpoto s presence and view the statements made by Respondent s negotiators in the same light that he did Ifind that he correctly interpreted at least three supposedly unambiguous statements (emphasis supplied)we have to controlall costssomething has to be donesteps must be taken to correctthesituationEach of these statements must now be read as unambiguously putting the overall financial condition of theCompany in issueThe same is true of the statements that were originallytreated as ambiguousThese were statements by Respondent s negotiators relating to loss of accounts representing $700 000 worth of business and statements bythem that the Company had lost out on business bids totaling $1 9 million in value that the Company had amonthly break even point of $1 million that GeneralMotors had mandated a cut in prices, and that the Cornpany had losses in the preceding 2 years amounting to$900 000Respondent switness testified at theinitialhearing that these statements referred to loss of prospective business or departure of existing customers and theydenied that the statements were references to overalloperational losses in any particular fiscal period The information now available contradicts their testimony as tothe meaning of the statements and as to the facts of Respondent s financial conditionIn Respondents memoranda of the negotiations, thereisa reference to a discussion at a bargaining session ofCo losses last FY I accepted Respondents unusual interpretation of the entry as a reference to lost businessopportunities in view of the context of the surroundingdiscussion at the bargaining table and the express disclaimers of poverty that were repeatedly being madeObviously a literal interpretation must now be accordeditAnother utterancewhich now requires a new interpretation is the response that McGarigal made to one ofthe union demandsThere is nothing there I originallyconcluded that it referred to the item under discussionrather than to company resources from which it mightbe paid, but in the light of the new information I interpret it as a statement that the Company was financiallyunable to meet the union demandAll of these statements are now given a constructionwhich I believe to be inevitable to anyone in Spoto s positioncorrectly believing as he did that the Companywas in financial difficultyI am not concerned that this reevaluation of the foregoing statements might seem to hinge on the correctnessof Spoto s original intuitions regarding the Company s financial condition or that it suggests that in all cases ofutteranceswhosemeaningsare debatable production ofrecords will be required automatically to resist the verydemand for their production Production of records canalways be obviated by solvent companies because solvency is too easily demonstrable, as by the simple act ofpaying debtsWhen however a prejudicial concealmentof the truth regarding a company s financial condition isshown to exist, there can be no complaint if the findingsof this tribunal are modified to reflect the truth as it becomes availableThis brings us to the real crux of this case and that isthat by virtue of Section 8(d) of the Act, the veracity ofcritically important representations made by negotiatorsin the course of collective bargaining is alwaysan issueD Effecton Respondents Obligations Under Section8(d) of the ActThe earlier determination was based on the well settied principle that when an employer asserts financialhardship as a basis for its bargaining position, the unionisentitled to an inspection of the company s books toverify theemployers economic situation The case lawembodying that principle,however,does not have amirror image in reverse it does not in all cases compelthe conclusion that an employer who asserts economic 306DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwell being may refuse an inspection of the books Section8(d) of the Act which defines collective bargaining asthe performance of the mutual obligation of the employer and the representative of the employees to meet atreasonable times and confer in good faith with respect towages, hours, and other terms and conditions of employment requires that each case be decided on its own particular factsThe basic issue in this case is not, and never has been,simply whether the Union was entitled to an inspectionof the Company s books The essence of the statutoryobligation is the obligation to confer in good faith," andproduction of records for inspection is a only matter ofmechanical implementationFrom 3 May to 30 October 1984, and throughout theinitial hearing in this proceeding, Respondent concealedfrom the Union and from this tribunal the true facts concerning the financial condition of the Company At thesame time they were making statements in the course ofnegotiations which I now find placed in issue Respondent s ability to meet union demands, the Respondent srepresentatives reiterated that they werenot pleadingpoverty and refused to give the Union access to booksand records that would have disclosed the actual financial condition of RespondentThe actions of Respondent's negotiators were bothprovocative and misleadingHaving signaled financialprecariousness, they responded to demands for verification by asserting financial stability and optimism for thefutureEnough was said to make an issue in the negotiations of the Company s financial conditionwhereuponthe doorway to verification was slammed shut Respondent misled the Union and later misled me The initialdecision was not only based on rejection of the Union sinterpretation of the statements which were claimed tohave placed the Company s financial condition in issuebut on the demonstrated ability of the Union thereafterto bargain without access to the records which it demanded, in my view indicating both ability to bargainwithout access to the data contained therein and theirrelative lack of importance in the overall situationNow we know that the information being withheldwas of crucial importance in the overall situation It wasan essential ingredient in the formulation by the Unionand the employees of proper decisions relating to theirnegotiating positions and their decision whether to strikeThe actual financial condition of a company becomes theissuewhen concealment of the truth undermines theunion s ability properly to perform its statutorily approved functionRespondents actions violated the fundamental requirement of good faith bargaining as spelledout inNLRB v Truitt MfgCo, 351 U S 149 152 (1956)Good faith bargaining necessarily requires that claimsmade by either bargainer be honest claimsIt is not necessary for our purposes, however to probethe policies expectations or objectives of managementIt suffices to know whether there existed facts regardingthe financial condition of the Company which ought tohave been made known to the Union either on Respondent s own volition or in response to Spoto s offer to takeRespondent's economic difficulties into account if verification by inspection of the books was provided Evidence now available shows that such difficulties did, infact, existA 5 year history of declining sales 2 years ofincreasing losses, and the development of amountingoverall indebtedness, secured and unsecured, are factsthat manifestly the Union should have known in order tonegotiate responsibly, and therefore should have beenmade known to the Union in an unequivocal mannerFailure to do so violated Section 8(d) of the ActRespondents counsel have urged that the negotiatorshad no actual knowledge of the data which is now availableand that there was therefore no motivation forthem to mislead the Union The negotiators were JohnMcGarigal, presidentChuck Rambaldo, vice presidentand director of human resources and labor Relations, andH Wayne Panciera personnel manager They were nolonger employed by Respondent at the time of the hearing on remand and did not appear at the remand hearingRicher testified that they did not have the fiscal 1983 financial statement available to them until 15 January 1984(the date of the report) and did not have the figures forthe succeeding fiscal year until December 1984 Insofaras this testimony was designed to create the impressionthat they were unaware of the financial condition of theCompany as reflected in the accountants reports it isneither credible nor conclusive It is inconceivable thatwhen they originally sought concessions in 1983 theydid not have knowledge of conditions in the CompanyIn any event, they had the report when they negotiatedwith the Union in 1984 As the chief operating officers ofthe Company, along with Slyman they had to have hada fairly good knowledge of how the business was progressingThey are the persons who fed the data to theaccountants for preparation of financial statements andtax returnsRicher testified that, as president of theCompany McGarigal received daily information on itsoperationsRichter testified that he could not describe with certainty the procedures that were followed before hejoined the Company but at the time he was thereSlyman received daily information with regard to guidelines, cashflow projections daily shipments accounts receivable cash collections and other matters Banks weregiven reports on a daily basis Other officers were keptinformedRicher testifiedAnd the daily shipments ofsaleswas really the benchmark that the corporate offscers used to see how things were goingThe contention that the negotiators lacked motivationtomislead the Union because the Company itself suffered from its financial losses, reversed simply sidestepsthe realities of the situationRicher testified that the Respondent is a close corporation and the interests of itsprincipals govern its actionsRegardless of what thecompany books showed it is apparent that the principalswere not necessarily hurt by the replacement of strikerswith nonunion help the scaling down of the corporateoligations in the chapter XI proceedings the weakeningof the Union, or any of the other numerous consequences of the strikeI therefore conclude that at the time of the negotiationswith the Union in 1984 the negotiators knew that ACCURATE DIE CASTING COthe Company had been suffering declining sales and financial losses in the preceding several yearsE Effecton Prior DeterminationThe most immediate consequence of the new finding isthat Respondent is precluded from defending its unilateral implementation of terms proposed to the Union on thebasis that an impasse had been reached There can onlybe an impasse where the parties have bargained in goodfaith,decidedly not the case here All four of Respondent s affirmative defenses must be dismissed I find thatRespondent did not bargain in good faith and in accordance with its legal obligations,the Union requested andwas entitled to financial records, the strike was causedby Respondents failure to provide the information requested and certainly was prolonged by it,and Respondent may not invoke the equitable doctrine of laches whenit is itself in the position of a flagrant wrongdoer, and Ifind no evidence of laches in any event,there havingbeen no undue delay in filing charges which resulted inany inequity to the RespondentRespondent has violated Section 8(a)(1), (3) and (5) byitsunilateral implementation of terms offered to theUnion,its failure to recall striking workers within 5 daysafter they unconditionally offered to return to work andby its threats to replace striking employees permanentlyIn my initial decision,I found that the factual basis forthe General Counsels allegations had been as alleged Ifound that the employees voted to strike because theyconsidered the Employers offer inadequate that theythemselves assumed that the strike,at its inceptionwasan economic strike, and voted to strike on the basis ofthe status of the negotiations as of 14 June However Ialso found that they were disturbed by Respondent's failure to make its books available for inspection,that theydiscussed the subject before they voted and that Spotoexplained to them that he had been asking for the bookssince 1983 to justify the demand for concessions Thevote on the Company's final offer and on whether tostrikewas taken after that discussionThe two votestaken by the employees were taken under circumstancesinwhich they had been deprived of information thatshould have been made available to them as requested sothat they could reach a conclusion based on sound exercise of their rights under Section 7 of the Act The strikeactionwas materially influenced by Respondents commission of an unfair labor practice The employees votedto strike on the basis of the status of the negotiations asof 14 June with respect to economic matters The trueimport of the negotiations at that point,was hiddenfrom the employees by Respondents refusal to deal honestlywith them The strike was, accordingly an unfairlabor practice strikeThe prior determination must be reversed Respondenthas violated Section 8(a)(1), (3),and (5)and Section 8(d)of the ActCONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act3072The Unionis a labor organization within the meaning of Section2(5) of the Act3The Unionisthe exclusive collective bargainingrepresentativeof an appropriate collective bargainingunit consisting ofAll productionand maintenance employees at theFayetteville,New York facilityexcluding laboratory employees,draftsmen,office and clerical employees, professional employees,guards, watchmen andsupervisors as definedin the Act4Respondent violated Sections 8(a)(1) and (5) and8(d) of the Act by(a) Failing and refusing to furnish to the Union, on requestfinancial records necessary for, and relevant to,the Union s performance of its function as the exclusivebargaining representative of the unit(b)Unilaterally substituting the terms and conditionsof employment contained in its contract proposal to theUnion in place of terms and conditions of employmentcontained in a contractwhichexpired the same date,without a valid impasse having been reached in its contract negotiations with the Union and without affordingthe Union,as a result,an opportunity to negotiate andbargain as the exclusive representative of Respondent semployees with respect to same5Respondent violated Section 8(a)(1) and(3) of theAct by(a)Failing to recall striking employees within 5 daysfrom the datetheyunconditionally offered to return towork(b)By threatening to replace permanently employeeswho went out on strike on 15 June 1984 after rejectingRespondents final contract offer6Theunfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6)and (7) of the ActTHE REMEDYHaving found that the Respondent has engaged in certarn unfair labor practices I find it necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the ActI shall accordingly recommend that Respondent be directed to offer immediate reinstatement to all the strikingemployees who offered to return unconditionally andwho have not as of the present been restored to theiremployment under the terms and conditions of employment which existed as of 14 June 1984 and that Respondent provide the Union with up to date financialrecords showing the condition of the Company TheUnion should not be relegated to the reports filed in thechapter XI proceedings The Respondent will be directed to make all employees already recalled or recalledpursuant to the Order and all other replaced employeeswhole for any loss of earnings and other benefits, computed on a quarterly basis from the date of the 5th dayfollowing such employees unconditional offer to returntowork until the date of such reinstatement with netearnings during such period deducted and interest allowed on the sums due as prescribed in F WWool 308DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDworth Co90 NLRB 289 (1950),Florida Steel Corp,231NLRB 651 (1977), andIsis Plumbing Co,138 NLRB 716(1962)The General Counsel has requested a visitatorialclause in such order authorizing discovery proceedinglyby the General Counsel under the supervision of theUnited States court of appeals enforcing the Order to bemade This would appear to be an appropriate case forthe granting of such a remedy,in view of what I nowperceive to be an especially egregious violation on thepart of Respondent,and for the further reason that otherfactors present may require resort to such remedyThe evidence adduced at the hearing on remand establashesamong other things, the ownership by George JSlyman the chairman of the board and admittedly anagent of the Respondent and Theresa A Slyman, hiswife,of all of Respondents stock close supervision bySlyman over the affairs of the corporation and its laborrelationsnumerous transactions between Respondentcorporation and members of the Slyman family andtransactions between Respondent and an affiliated corporation owned by Slyman and his wife Accurate Diecasting Company-Milwaukee, purchase by Respondentfrom Slyman of the plant and equipment which Respondent s Rockville,Illinoisdivisionhad used (andwhere it had sustained heavy financial losses)sale byRespondent to Slyman of its building and equipment atFayetteville, New York andleaseback from Theresa ASlyman for$43,750 per month,themortgaging of theproperty purchased by Slyman from Respondent at Fayetteville,with only a portion of the proceeds reinvestedin the Company, and payment by Respondent to GeorgeJSlyman and David Slyman of large sums of moneyafter June 1985These circumstances may suggest the propriety of aremedy directed against the Respondent corporation andGeorge J Slyman,TheresaA Slyman,andDavidSlyman,jointly and severallyIn addition the pendency of the chapter XI proceedmg may require some adjustment of the remedies directed, necessitating a detailed knowledge of the Respondent'sfinances and operations during the complianceperiodThe General Counsel should not be compelled torely on voluntary cooperation from Respondents princepals[Recommended Order omitted from publication ]